Exhibit 10.2

 

  

 

 

 

 

 

 

 

 

THIRD AMENDED AND RESTATED

OPERATING AGREEMENT

 

OF

 

GREENLANE HOLDINGS, LLC

a Delaware limited liability company

 

 

Dated as of April 17, 2019

 

 

 

 

 

 

  

 

 

 

THE SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED, SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER
RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

   

 

 

 

TABLE OF CONTENTS

 

    Page Article I. DEFINITIONS 2     Article II. ORGANIZATIONAL MATTERS 10    
  Section 2.01 Formation of Company 10 Section 2.02 Third Amended and Restated
Operating Agreement 10 Section 2.03 Name 10 Section 2.04 Purpose 10 Section 2.05
Principal Office; Registered Agent 10 Section 2.06 Term 10 Section 2.07 No
State-Law Partnership 10       Article III. MEMBERS; UNITS; CAPITALIZATION 11  
    Section 3.01 Members 11 Section 3.02 Units 11 Section 3.03 Recapitalization;
the Corporation’s Capital Contribution; the Corporation’s Purchase of Common
Units 11 Section 3.04 Authorization and Issuance of Additional Units 12 Section
3.05 Repurchase or Redemption of Shares of Class A Common Stock 13 Section 3.06
Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units 13 Section 3.07 Negative Capital Accounts 13
Section 3.08 No Withdrawal 13 Section 3.09 Loans From Members 13 Section 3.10
Corporation Stock Incentive Plans 14 Section 3.11 Dividend Reinvestment Plan,
Cash Option Purchase Plan, Stock Incentive Plan or Other Plan 14       Article
IV. DISTRIBUTIONS 14       Section 4.01 Distributions 14 Section 4.02 Restricted
Distributions 15       Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS 15
    Section 5.01 Capital Accounts 15 Section 5.02 Allocations 16 Section 5.03
Regulatory Allocations 16 Section 5.04 Final Allocations 17 Section 5.05 Tax
Allocations 17 Section 5.06 Indemnification and Reimbursement for Payments on
Behalf of a Member 18       Article VI. MANAGEMENT 18     Section 6.01 Authority
of Manager 18 Section 6.02 Actions of the Manager 19 Section 6.03 Resignation;
No Removal 19 Section 6.04 Vacancies 19 Section 6.05 Transactions Between
Company and Manager 19 Section 6.06 Reimbursement for Expenses 19 Section 6.07
Delegation of Authority 19

 



i

 

 

Section 6.08 Limitation of Liability of Manager 20 Section 6.09 Investment
Company Act 20 Section 6.10 Outside Activities of the Manager 21       Article
VII. RIGHTS AND OBLIGATIONS OF MEMBERS 21     Section 7.01 Limitation of
Liability and Duties of Members 21 Section 7.02 Lack of Authority 21 Section
7.03 No Right of Partition 21 Section 7.04 Indemnification 22 Section 7.05
Members Right to Act 23 Section 7.06 Inspection Rights 23       Article VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS 23     Section
8.01 Records and Accounting 23 Section 8.02 Fiscal Year 24 Section 8.03 Reports
24       Article IX. TAX MATTERS 24     Section 9.01 Preparation of Tax Returns
24 Section 9.02 Tax Elections 24 Section 9.03 Tax Controversies 24       Article
X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS 25     Section 10.01
Transfers by Members 25 Section 10.02 Permitted Transfers 25 Section 10.03
Restricted Units Legend 25 Section 10.04 Transfer 25 Section 10.05 Assignee’s
Rights 26 Section 10.06 Assignor’s Rights and Obligations 26 Section 10.07
Overriding Provisions 26 Section 10.08 Spousal Consent 27 Section 10.09 Tender
Offers and Other Events with respect to the Corporation 27       Article XI.
REDEMPTION AND EXCHANGE RIGHTS 28     Section 11.01 Redemption Right of a Member
28 Section 11.02 Election and Contribution of the Corporation 30 Section 11.03
Exchange Right of the Corporation 30 Section 11.04 Reservation of Shares of
Class A Common Stock; Listing; Certificate of the Corporation 31 Section 11.05
Effect of Exercise of Redemption or Exchange Right 31 Section 11.06 Tax
Treatment 31       Article XII. ADMISSION OF MEMBERS 31     Section 12.01
Substituted Members 31 Section 12.02 Additional Members 31       Article XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS 32       Section 13.01
Withdrawal and Resignation of Members 32

 



ii

 

 

Article XIV. DISSOLUTION AND LIQUIDATION 32       Section 14.01 Dissolution 32
Section 14.02 Liquidation and Termination 32 Section 14.03 Deferment;
Distribution in Kind 33 Section 14.04 Cancellation of Certificate 33 Section
14.05 Reasonable Time for Winding Up 33 Section 14.06 Return of Capital 33      
Article XV. VALUATION 33       Section 15.01 Determination 33 Section 15.02
Dispute Resolution 34       Article XVI. GENERAL PROVISIONS 34       Section
16.01 Power of Attorney 34 Section 16.02 Confidentiality 34 Section 16.03
Amendments 35 Section 16.04 Title to Company Assets 35 Section 16.05 Addresses
and Notices 36 Section 16.06 Binding Effect; Intended Beneficiaries 36 Section
16.07 Creditors 36 Section 16.08 Waiver 36 Section 16.09 Counterparts 36 Section
16.10 Applicable Law 36 Section 16.11 Severability 36 Section 16.12 Further
Action 36 Section 16.13 Delivery by Electronic Transmission 37 Section 16.14
Right of Offset 37 Section 16.15 Effectiveness 37 Section 16.16 Entire Agreement
37 Section 16.17 Remedies 37 Section 16.18 Descriptive Headings; Interpretation
37

 

Exhibits

 

Exhibit A – Form of Joinder Agreement Exhibit B – Corporation Equity Plan
Guidelines

  

iii

 

 

THIRD AMENDED AND RESTATED

OPERATING AGREEMENT

OF

GREENLANE HOLDINGS, LLC

 

This THIRD AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”), dated as
of April 17, 2019, is entered into by and among Greenlane Holdings, LLC, a
Delaware limited liability company (the “Company”), and its Members (as defined
herein).

 

WHEREAS, the Company was formed as a Delaware limited liability company under
the name of “Jacoby Holdings LLC” on September 2, 2015 by the filing of the
Certificate of Formation of the Company with the Secretary of State of the State
of Delaware; and

 

WHEREAS, the Company entered into a Second Amended and Restated Operating
Agreement of the Company, dated as of February 20, 2018 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time to
but excluding the date hereof, together with all schedules, exhibits and annexes
thereto, the “Prior Operating Agreement”), with the members of the Company party
thereto (including pursuant to consent and joinders thereto) (collectively, the
“Original Members”); and

 

WHEREAS, the Company changed its name to “Greenlane Holdings, LLC” on June 27,
2018 by the filing of an amendment to the Certificate of Formation of the
Company with the Secretary of State of the State of Delaware; and

 

WHEREAS, the Original Members hold Class A Units and Class B Units (each as
defined in the Prior Operating Agreement, respectively, the “Original Class A
Units” and the “Original Class B Units,” respectively, and collectively, the
“Original Units”) of the Company; and

 

WHEREAS, the Company desires to have Greenlane Holdings, Inc., a Delaware
corporation (the “Corporation”), effect an initial public offering (the “IPO”)
of shares of its Class A common stock, par value $0.01 (the “Class A Common
Stock”), and in connection therewith, to amend and restate the Prior Operating
Agreement as of the Effective Time (as defined herein) to reflect (a) a
recapitalization of the Company (as set forth in Section 3.03 hereof) (the
“Recapitalization”), (b) the addition of the Corporation as a Member of the
Company and its designation as sole Manager (as defined herein) of the Company,
and (c) the rights and obligations of the Members of the Company that are
enumerated and agreed upon in the terms of this Agreement effective as of the
Effective Time, at which time the Prior Operating Agreement shall be superseded
entirely by this Agreement; and

 

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Units of each Original Member will be canceled and Common Units (as
defined herein) will be issued as contemplated by this Agreement; and

 

WHEREAS, the Original Members are the members of the Company as of the Effective
Time and after giving effect to the Recapitalization; and

 

WHEREAS, in connection with the IPO, the Corporation will (i) sell shares of its
Class A Common Stock to public investors in the IPO and will use the net
proceeds received from the IPO (the “IPO Net Proceeds”) to purchase newly-issued
Common Units from the Company pursuant to the IPO Common Unit Subscription
Agreement, (ii) issue shares of Class A Common Stock upon the redemption by
certain of the Original Members of an aggregate of 750,000 Common Units and
deliver such shares of Class A Common Stock to the underwriters upon the
direction of such Original Members pursuant to the IPO Common Unit Redemption
Agreement and (iii) issue shares of Class A Common Stock to the Convertible
Noteholders (as defined herein) in consideration of the receipt of newly-issued
Common Units from the Company pursuant to the IPO Common Unit Subscription
Agreement; and

 

WHEREAS, in connection with the IPO, the Corporation may issue additional shares
of Class A Common Stock to or upon the order of certain of the Original Members
upon the redemption of Common Units pursuant to the IPO Common Unit Redemption
Agreement as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”).

 



 

 

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“10% Member” means (i) a Member that holds Units representing a direct
Percentage Interest of at least 10% or (ii) a Person that holds, directly and/or
indirectly and together with such Person’s Affiliates, Units representing a
Percentage Interest of at least 10% provided that the Company has knowledge that
such Person (together with such Person’s Affiliates) holds, directly and/or
indirectly, Units representing a Percentage Interest of at least 10%.

 

“Act” means the Delaware Limited Liability Company Act, as amended from time to
time, or any corresponding provision or provisions of any succeeding or
successor law of the State of Delaware; provided, however, that any amendment to
the Act, or any succeeding or successor law, is applicable to the Company only
if the Company has elected to be governed by the Act as so amended or by such
succeeding or successor law, as the case may be. The term “Act” shall refer to
the Act as so amended or to such succeeding or successor law only after the
appropriate election by the Company, if made, has become effective.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero. For this purpose, such Member’s Capital
Account balance shall be:

 

(a) reduced for any items described in Treasury Regulation Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b) increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.06.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified. As used in this definition and the
definition of Majority Member, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of voting securities or by contract or other
agreement).

 

“Agreement” has the meaning set forth in the recitals to this Agreement.
“Appraisers” has the meaning set forth in Section 15.02.

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

 

2

 

 

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for federal income tax purposes, allocated to such
Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates as determined for federal income tax purposes to the extent
not previously taken into account in determining the Assumed Tax Liability of
such Member, as reasonably determined by the Manager; provided that, in the case
of the Corporation, such Assumed Tax Liability (i) shall be computed without
regard to any increases to the tax basis of the Company’s property pursuant to
Section 743(b) of the Code and (ii) shall in no event be less than an amount
that will enable the Corporation to meet its tax obligations, including its
obligations pursuant to the Tax Receivable Agreement, for the relevant taxable
year.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject, which period restricts the ability
of such Redeeming Member to immediately resell shares of Class A Common Stock to
be delivered to such Redeeming Member in connection with a Share Settlement.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

 

“Certificate” means the Certificate of Formation of the Company filed with the
Secretary of State of the State of Delaware in accordance with the Act, as such
Certificate may be amended from time to time in accordance with the Act.

 

“Change of Control Transaction” means (a) a sale of all or substantially all of
the Company’s assets determined on a consolidated basis, or (b) a sale of a
majority of the Company’s outstanding Units (other than (i) to the Corporation
or (ii) in connection with a Redemption or Exchange in accordance with Article
XI); in any such case, whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise; provided, however, that neither (w) a
transaction solely between the Company or any of its Subsidiaries, on the one
hand, and the Company or any of its Subsidiaries, on the other hand, nor (x) a
transaction solely for the purpose of changing the jurisdiction of domicile of
the Company, nor (y) a transaction solely for the purpose of changing the form
of entity of the Company, nor (z) a sale of a majority of the outstanding shares
of Class A Common Stock, whether by merger, recapitalization, consolidation,
reorganization, combination or otherwise, shall in each case of clauses (w),
(x), (y) and (z) constitute a Change of Control Transaction.

 

“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Common Stock” means the Class B Common Stock, par value $0.0001 per
share, of the Corporation.

 

3

 

 

“Class C Common Stock” means the Class C Common Stock, par value $0.0001 per
share, of the Corporation.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the principal
securities exchange on which the Class A Common Stock is traded or quoted, as
reported by Bloomberg, L.P., or its successor, for each of the five (5)
consecutive full Trading Days ending on and including the last full Trading Day
immediately prior to the Redemption Date, subject to appropriate and equitable
adjustment for any stock splits, reverse splits, stock dividends or similar
events affecting the Class A Common Stock. If the Class A Common Stock no longer
trades on a securities exchange or automated or electronic quotation system,
then a majority of the Independent Directors shall determine the Common Unit
Redemption Price in good faith.

 

“Common Unitholder” means a Member who is the registered holder of Common Units.

 

“Company” has the meaning set forth in the recitals to this Agreement.

 

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

 

“Contribution Notice” has the meaning set forth in Section 11.01(b).

 

“Convertible Note” means a Convertible Promissory Note of the Company issued by
the Company pursuant to that certain Note Purchase Agreement dated as of
December 21, 2018 among the Company and the investors named therein.

 

“Convertible Noteholder” means each Person that is a registered holder of a
Convertible Note.

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporate Incentive Award Plan” means the Greenlane Holdings, Inc. 2019 Equity
Incentive Plan, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of October 1, 2018, by and among the Company and 1095 Broken Sound
Parkway LLC, as borrowers, and Fifth Third Bank, as the lender, including all
exhibits, schedules and attachments thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time and including any
one or more refinancings or replacements thereof, in whole or in part, with any
other debt facility or debt obligation.

 

“Direct Exchange” has the meaning set forth in Section 11.03(a).

 

“Distributable Cash” shall mean, as of any relevant date on which a
determination is being made by the Manager regarding a potential distribution
pursuant to Section 4.01(a), the amount of cash that could be distributed by the
Company for such purposes in accordance with the Credit Agreement (and without
otherwise violating any applicable provisions of the Credit Agreement).

 



4

 

 

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units (b)
any payments made by the Company to the Manager pursuant to Section 6.06, or (c)
any other payment made by the Company to a Member that is not properly treated
as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.

 

“Distribution Tax Rate” shall mean, for any Fiscal Year, a rate equal to the
highest effective marginal combined federal, state and local income tax rate
applicable to corporate or individual taxpayers that may potentially apply to
any Member for such Fiscal Year taking into account (i) any deductions pursuant
to Section 199A of the Code, and (ii) the character of the relevant tax items
(e.g., ordinary or capital), as reasonably determined by the Manager. For the
avoidance of doubt, the Company shall use the same Distribution Tax Rate for
determining the Assumed Tax Liability for each Member with respect to any
particular item of income or gain, regardless of whether the Member is a
corporation, individual, partnership, trust, estate or other juridical entity.

 

“Effective Time” has the meaning set forth in Section 16.15.

 

“Equity Plan” means any option, stock, unit, stock unit, appreciation right,
phantom equity or other incentive equity or equity-based compensation plan or
program, in each case, now or hereafter adopted by the Company or the
Corporation, including the Corporate Incentive Award Plan.

 

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company. “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including (i)
a change in entity classification of a Member under Treasury Regulations Section
301.7701-3, (ii) a sale of assets by, or liquidation of, a Member pursuant to an
election under Code Sections 336 or 338, or (iii) merger, severance, or
allocation within a trust or among sub-trusts of a trust that is a Member) but
that (b) does not terminate the existence of such Member under applicable state
law (or, in the case of a trust that is a Member, does not terminate the
trusteeship of the fiduciaries under such trust with respect to all the Company
Interests of such trust that is a Member).

 

“Exchange Act” has the meaning set forth in Section 6.10.

 

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Company and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

 

“Founder Members” refer to Adam Schoenfeld and Jacoby & Co. Inc.

 

5

 

 

“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Indemnified Person” has the meaning set forth in Section 7.04(a).

 

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards of the principal U.S. securities exchange on
which the Class A Common Stock is traded or quoted.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt means the date on which all IPO Net Proceeds required to be delivered
pursuant to the Underwriting Agreement have been delivered to the Corporation in
respect of its sale of Class A Common Stock.

 

“IPO Common Unit Redemption” has the meaning set forth in Section 3.03(b).

 

“IPO Common Unit Redemption Agreement” means that certain Common Unit Redemption
Agreement, dated as of the date hereof, by and among the Corporation and the
Original Members that are parties thereto.

 

“IPO Common Unit Subscription” has the meaning set forth in Section 3.3(b).

 

“IPO Common Unit Subscription Agreement” means that certain Common Unit
Subscription agreement, dated as of the date hereof, by and between the
Corporation and the Company.

 

“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Majority Members” means the Members (which may include the Manager) holding a
majority of the Voting Units then outstanding; provided that, if as of any date
of determination, a majority of the Voting Units are then held by the Manager or
any Affiliates controlled by the Manager, then “Majority Members” shall mean the
Manager together with Members (other than the Manager and its controlled
Affiliates) holding a majority of the Voting Units (excluding Voting Units held
by the Manager) then outstanding.

 

“Manager” has the meaning set forth in Section 6.01.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the definition of
“Consolidated Net Income” and/or “Consolidated EBITDA” or similar definition(s)
appearing therein in the Credit Agreement).

 

6

 

 

“Member” means, as of any date of determination, (a) each Person named on the
Schedule of Members and (b) any Person admitted to the Company as a Substituted
Member or Additional Member in accordance with Article XII, but in each case
only so long as such Person is shown on the Company’s books and records as the
owner of one or more Units.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Officer” has the meaning set forth in Section 6.01(b).

 

“Original Class A Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Class B Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Members” has the meaning set forth in the recitals to this Agreement.

 

“Original Units” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.04.

 

“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.

 

“Partnership Representative” has the meaning set forth in Section 9.03.

 

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing such Member’s Units of such class by the
total Units of all Members of such class at such time. The Percentage Interest
of each member shall be calculated to the 4th decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Prior Operating Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

 

“Profits” means items of Company income and gain determined according to Section
5.01(b).

 

“Pubco Offer” has the meaning set forth in Section 10.09.

 

7

 

 

“Quarterly Redemption Date” means, for each quarter beginning with the fiscal
quarter during which this Agreement is executed and delivered, the latest to
occur of either: (a) the second Business Day after the date on which the
Corporation makes a public news release of its quarterly earnings for the prior
quarter, (b) the first day of each quarter on which directors and executive
officers of the Corporation are permitted to trade under the applicable policies
of the Corporation related to trading by directors and executive officers, or
(c) such other date as the Corporation shall determine in its sole discretion.
The Corporation will deliver notice of the Quarterly Redemption Date to each
Member (other than the Corporation) at least seventy-five (75) days prior to
each Quarterly Redemption Date.

 

“Recapitalization” has the meaning set forth in the recitals to this Agreement.

 

“Redeemed Units” has the meaning set forth in Section 11.01(a).

 

“Redeemed Units Equivalent” means the product of (a) the Share Settlement, times
(b) the Common Unit Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 11.01(a).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Settlement Agreement” means that certain Stock Redemption Settlement
Agreement dated as of December 21, 2018 among the Company and the Original
Members named therein.

 

“Redemption Date” has the meaning set forth in Section 11.01(a).

 

“Redemption Notice” has the meaning set forth in Section 11.01(a).

 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Redemption Settlement” means the settlement of the redemption of Common Units
from certain of the Original Members required by the Redemption Settlement
Agreement.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation and the
Original Members (together with any joinder thereto from time to time by any
successor or assign to any party to such Agreement).

 

“Restricted Taxable Year” shall mean (i) the Taxable Year of the Company ending
December 31, 2020, unless the Manager determines otherwise and notifies the
Members prior to December 31, 2019, and (ii) any Taxable Year during which the
Manager determines the Company does not satisfy the private placement safe
harbor of Treasury Regulations Section 1.7704-1(h).

 

“Retraction Notice” has the meaning set forth in Section 11.01(b).

 

“Schedule of Members” has the meaning set forth in Section 3.01(b).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations. Any reference herein to a specific section, rule or
regulation of the Securities Act shall be deemed to include any corresponding
provisions of future Law.

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

 

8

 

 

“Sponsor Person” has the meaning set forth in Section 7.04(d).

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof. For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of the date hereof, by and among the Corporation, on the one hand, and the
Original Members, on the other hand (together with any joinder thereto from time
to time by any successor or assign to any party to such Agreement).

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the principal U.S. securities exchange on
which the Class A Common Stock is traded or quoted is open for the transaction
of business (unless such trading shall have been suspended for the entire day).

 

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition of (whether
directly or indirectly, whether with or without consideration and whether
voluntarily or involuntarily or by operation of Law) (a) any interest (legal or
beneficial) in any Equity Securities or (b) any equity or other interest (legal
or beneficial) in any Member if substantially all of the assets of such Member
consist solely of Units.

 

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of April 17,
2019, by and among the Corporation, the Original Members that are parties to the
IPO Common Unit Redemption Agreement, and Cowen and Company, LLC and Canaccord
Genuity LLC, as Representatives of the several Underwriters name therein.

 

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02; provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.

 

9

 

 

“Unvested Corporate Shares” means shares of Class A Common Stock issued pursuant
to an Equity Plan that are not Vested Corporate Shares.

 

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to an Equity Plan that are vested pursuant to the terms thereof or any
award or similar agreement relating thereto.

 

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter presented to the Members generally under this Agreement for
approval; provided that (i) no vote by Voting Units shall have the power to
override any action taken by the Manager or to remove or replace the Manager,
(ii) the Voting Units have no ability to take part in the conduct or control of
the Company’s business and (iii) notwithstanding any vote by Voting Units
hereunder, the Manager shall retain exclusive management power over the business
and affairs of the Company in accordance with Section 6.01(a).

 

ARTICLE II

ORGANIZATIONAL MATTERS

 

Section 2.01 Formation of Company. The Company was formed on September 2, 2015
pursuant to the provisions of the Act.

 

Section 2.02 Third Amended and Restated Operating Agreement. The Members hereby
execute this Agreement for the purpose of establishing the affairs of the
Company and the conduct of its business in accordance with the provisions of the
Act. The Members hereby agree that during the term of the Company set forth in
Section 2.06 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the Act. On any matter upon which this Agreement is silent, the
Act shall control. No provision of this Agreement shall be in violation of the
Act and to the extent any provision of this Agreement is in violation of the
Act, such provision shall be void and of no effect to the extent of such
violation without affecting the validity of the other provisions of this
Agreement; provided, however, that where the Act provides that a provision of
the Act shall apply “unless otherwise provided in the operating agreement” or
words of similar effect, the provisions of this Agreement shall in each instance
control.

 

Section 2.03 Name. The name of the Company shall be “Greenlane Holdings, LLC”.
The Manager in its sole discretion may change the name of the Company at any
time and from time to time. Notification of any such change shall be given to
all of the Members and, to the extent practicable, to all of the holders of any
Equity Securities then outstanding. The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

 

Section 2.04 Purpose. The primary business and purpose of the Company shall be
to engage in such activities as are permitted under the Act and determined from
time to time by the Manager in accordance with the terms and conditions of this
Agreement.

 

Section 2.05 Principal Office; Registered Agent. The principal office of the
Company shall be at 1095 Broken Sound Parkway, Suite 300, Boca Raton, Florida
33487, or such other place as the Manager may from time to time designate. The
registered agent for service of process on the Company in the State of Delaware,
and the address of such agent, shall be c/o National Registered Agents, Inc.,
160 Greentree Drive, Suite 101, Dover, Delaware, 19904. The Manager may from
time to time change the Company’s registered agent in the State of Delaware.

 

Section 2.06 Term. The term of the Company commenced upon the filing of the
Certificate in accordance with the Act and shall continue in existence until
termination and dissolution of the Company in accordance with the provisions of
Article XIV.

 

Section 2.07 No State-Law Partnership. The Members intend that the Company not
be a partnership (including a limited partnership) or joint venture, and that no
Member be a partner or joint venturer of any other Member by virtue of this
Agreement, for any purposes other than as set forth in the last sentence of this
Section 2.07, and neither this Agreement nor any other document entered into by
the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise. The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.

 



10

 

 

ARTICLE III

MEMBERS; UNITS; CAPITALIZATION

 

Section 3.01 Members.

 

(a) Each Original Member previously was admitted as a Member and shall remain a
Member of the Company upon the Effective Time.

 

(b) The Company shall maintain a schedule setting forth: (i) the name and
address of each Member; and (ii) the aggregate number of outstanding Units and
the number and class of Units held by each Member (such schedule, the “Schedule
of Members”). The applicable Schedule of Members in effect as of the Effective
Time and after giving effect to the Recapitalization and the Redemption
Settlement is set forth as Schedule 2 attached to this Agreement. Upon any
change in the number or ownership of outstanding Units (whether upon an issuance
of Units, a Transfer of Units, a redemption or exchange of Units or otherwise),
the Company shall amend and update the Schedule of Members. The Schedule of
Members shall be the definitive record of ownership of each Unit of the Company
and all relevant information with respect to each Member. Any reference in this
Agreement to the Schedule of Members shall be deemed a reference to the Schedule
of Members as amended and as in effect from time to time. The Company shall be
entitled to recognize the exclusive right of a Person registered on its records
as the owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Act.

 

(c) No Member shall be required or, except as approved by the Manager pursuant
to Section 6.01  and in accordance with the other provisions of this Agreement,
permitted to loan any money or property to the Company or borrow any money or
property from the Company.

 

Section 3.02 Units. Interests in the Company shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof. Immediately after the Effective Time, the Units will be comprised of a
single class of Common Units (with an aggregate of 36,666,667 Common Units being
authorized for issuance by the Company). To the extent required pursuant to
Section 3.04(a), the Manager may create one or more classes or series of Common
Units or preferred Units solely to the extent they are in the aggregate
substantially equivalent to a class of common stock of the Corporation or class
or series of preferred stock of the Corporation; provided that as long as there
are any Members of the Company (other than the Corporation), then no such new
class or series of Units may deprive such Members of, or dilute or reduce, the
pro rata share of all Company Interests they would have received or to which
they would have been entitled if such new class or series of Units had not been
created except to the extent (and solely to the extent) the Company actually
receives cash in an aggregate amount, or other property with a Fair Market Value
in an aggregate amount, equal to the pro rata share of Company Interests
allocated to such new class or series of Units and the number thereof issued by
the Company.

 

Section 3.03 Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units.

 

(a) The number of Original Class A Units and Original Class B Units that in each
case are issued and outstanding and will be held by the Original Members
immediately prior to the Effective Time are set forth opposite the names of the
respective Original Members on Schedule 1 attached to this Agreement. In
connection with the Recapitalization, all of such Original Units are hereby
converted, as of the Effective Time, and after giving effect to the
Recapitalization and the Redemption Settlement, into the number of Common Units
set forth opposite the names of the respective Members on the Schedule of
Members attached hereto as Schedule 2, and such Common Units will be issued and
outstanding as of the Effective Time and the holders of such Common Units shall
continue as Members. Any Common Units issued to the holders of Original Class B
Units in respect of the Original Class B Units that are subject to vesting
immediately prior to the Effective Time shall be subject to continued vesting as
set forth in any agreement governing the issuance of such Original Class B
Units.

 



11

 

 

(b) Following the Recapitalization, immediately upon the Effective Time, the
Corporation will acquire (i) 5,250,000 newly-issued Common Units in exchange for
a portion of the IPO Net Proceeds payable to the Company upon consummation of
the IPO pursuant to the IPO Common Unit Subscription Agreement with the Company
(the “IPO Common Unit Subscription”), (ii) 750,000 existing Common Units from
the Original Members that are parties to the IPO Common Unit Redemption
Agreement upon redemption of such Common Units by such Original Members upon
consummation of the IPO pursuant to the IPO Common Unit Redemption Agreement
(the “IPO Common Unit Redemption”) and (iii) 3,547,776 newly-issued Common Units
in consideration of the contribution of the Convertible Notes to the Company by
the Corporation and the issuance of shares of Class A Common Stock to the
Convertible Noteholders in consideration of the contribution of the Convertible
Notes by the Convertible Noteholders to the Corporation pursuant to the terms of
the Convertible Notes and the IPO Common Unit Subscription Agreement. The IPO
Common Unit Subscription and the IPO Common Unit Redemption shall be reflected
on the Schedule of Members. In addition, to the extent the underwriters in the
IPO exercise the Over-Allotment Option in whole or in part, upon the exercise of
the Over-Allotment Option, the Corporation will acquire existing Common Units
from the Original Members that are parties to the IPO Common Unit Redemption
Agreement pursuant to the IPO Common Unit Redemption Agreement, and such
existing Common Units shall be reflected on the Schedule of Members (the
“Over-Allotment Redemption”). The number of Common Units acquired in the
Over-Allotment Redemption, in the aggregate, shall be equal to the number of
shares of Class A Common Stock issued by the Corporation in connection with such
redemption upon such exercise of the Over-Allotment Option. For the avoidance of
doubt, the Corporation shall be admitted as a Member with respect to all Common
Units it holds from time to time. The parties hereto acknowledge and agree that
the IPO Common Unit Subscription and the IPO Common Unit Redemption will result
in a “reevaluation of partnership property” and corresponding adjustments to
Capital Account balances as described in Section 1.704-1(b)(2)(iv)(f) of the
Treasury Regulations.

 

Section 3.04 Authorization and Issuance of Additional Units.

 

(a) The Company shall undertake all actions requested by the Manager, including
a reclassification, distribution, division or recapitalization, with respect to
the Common Units, to maintain at all times a one-to-one ratio between the number
of Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock, disregarding, for purposes of maintaining the one-to-one
ratio, (i) Unvested Corporate Shares, (ii) treasury stock, or (iii) preferred
stock or other debt or equity securities (including warrants, options or rights)
issued by the Corporation that are convertible into or exercisable or
exchangeable for Class A Common Stock (except to the extent the net proceeds
from such other securities, including any exercise or purchase price payable
upon conversion, exercise or exchange thereof, has been contributed by the
Corporation to the equity capital of the Company). In the event the Corporation
issues, transfers or delivers from treasury stock or repurchases Class A Common
Stock in a transaction not contemplated in this Agreement, the Manager shall
take all actions such that, after giving effect to all such issuances,
transfers, deliveries or repurchases, the number of outstanding Common Units
owned by the Corporation will equal on a one-for-one basis the number of
outstanding shares of Class A Common Stock, subject to the immediately preceding
sentence. In the event the Corporation issues, transfers or delivers from
treasury stock or repurchases or redeems the Corporation’s preferred stock in a
transaction not contemplated in this Agreement, the Manager shall have the
authority to take all actions such that, after giving effect to all such
issuances, transfers, deliveries, repurchases or redemptions, the Corporation
holds (in the case of any issuance, transfer or delivery) or ceases to hold (in
the case of any repurchase or redemption) equity interests in the Company which
(in the good faith determination by the Manager) are in the aggregate
substantially equivalent to the outstanding preferred stock of the Corporation
so issued, transferred, delivered, repurchased or redeemed. The Company shall
not undertake any subdivision (by any Common Unit split, Common Unit
distribution, reclassification, recapitalization or similar event) or
combination (by reverse Common Unit split, reclassification, recapitalization or
similar event) of the Common Units that is not accompanied by an identical
subdivision or combination of Class A Common Stock to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock, unless such action is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock, as contemplated by the first sentence of this Section
3.04(a).

 

12

 

 

(b) The Company shall only be permitted to issue additional Units or other
Equity Securities in the Company to the Persons and on the terms and conditions
provided for in Section 3.02, this Section 3.04, Section 3.10 and Section 3.11.
Subject to the foregoing, the Manager may cause the Company to issue additional
Common Units authorized under this Agreement at such times and upon such terms
as the Manager shall determine and the Manager shall amend this Agreement as
necessary in connection with the issuance of additional Common Units and
admission of additional Members under this Section 3.04 without the requirement
of any consent or acknowledgement of any other Member.

 

Section 3.05 Repurchase or Redemption of Shares of Class A Common Stock. If, at
any time, any shares of Class A Common Stock are repurchased or redeemed
(whether by exercise of a put or call, automatically or by means of another
arrangement) by the Corporation for cash, then the Manager shall cause the
Company, immediately prior to such repurchase or redemption of Class A Common
Stock, to redeem a corresponding number of Common Units held by the Corporation,
at an aggregate redemption price equal to the aggregate purchase or redemption
price of the shares of Class A Common Stock being repurchased or redeemed by the
Corporation (plus any expenses related thereto) and upon such other terms as are
the same for the shares of Class A Common Stock being repurchased or redeemed by
the Corporation. Notwithstanding any provision to the contrary in this
Agreement, the Company shall not make any repurchase or redemption if such
repurchase or redemption would violate any applicable Law.

 

Section 3.06 Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

 

(a) Units shall not be certificated unless otherwise determined by the Manager.
If the Manager determines that one or more Units shall be certificated, each
such certificate shall be signed by or in the name of the Company, by the Chief
Executive Officer and any other officer designated by the Manager, representing
the number of Units held by such holder. Such certificate shall be in such form
(and shall contain such legends) as the Manager may determine. Any or all of
such signatures on any certificate representing one or more Units may be a
facsimile, engraved or printed, to the extent permitted by applicable Law. The
Manager agrees that it shall not elect to treat any Unit as a “security” within
the meaning of Article 8 of the Uniform Commercial Code of any applicable
jurisdiction unless thereafter all Units then outstanding are represented by one
or more certificates.

 

(b) If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation. The Manager may require the owner of
such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

 

(c) Upon surrender to the Company or the transfer agent of the Company, if any,
of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books. Subject to the provisions
of this Agreement, the Manager may prescribe such additional rules and
regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

 

Section 3.07 Negative Capital Accounts. No Member shall be required to pay to
any other Member or the Company any deficit or negative balance which may exist
from time to time in such Member’s Capital Account (including upon and after
dissolution of the Company).

 

Section 3.08 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

 

Section 3.09 Loans From Members. Loans by Members to the Company shall not be
considered Capital Contributions. Subject to the provisions of Section 3.01(c),
the amount of any such advances shall be a debt of the Company to such Member
and shall be payable or collectible in accordance with the terms and conditions
upon which such advances are made.

 



13

 

 

Section 3.10 Corporation Stock Incentive Plans. Nothing in this Agreement shall
be construed or applied to preclude or restrain the Corporation from adopting,
modifying or terminating an Equity Plan or from issuing shares of Class A Common
Stock pursuant to any such Equity Plans. The Corporation may implement such
Equity Plans and any actions taken under such Equity Plans (such as the grant or
exercise of options to acquire shares of Class A Common Stock, or the issuance
of Unvested Corporate Shares), whether taken with respect to or by an employee
or other service provider of the Corporation, the Company or its Subsidiaries,
in a manner determined by the Corporation, in accordance with the initial
implementation guidelines attached to this Agreement as Exhibit B, which may be
amended by the Corporation from time to time. The Corporation may amend this
Agreement (including Exhibit B) as necessary or advisable in its sole discretion
in connection with the adoption, implementation, modification or termination of
an Equity Plan. In the event of such an amendment by the Corporation, the
Company will provide notice of such amendment to the Members. The Company is
expressly authorized to issue Units (i) in accordance with the terms of any such
Equity Plan, or (ii) in an amount equal to the number of shares of Class A
Common Stock issued pursuant to any such Equity Plan, without any further act,
approval or vote of any Member or any other Persons.

 

Section 3.11 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
Article III, including any guidelines adopted pursuant to Section 3.10, all
amounts received or deemed received by the Corporation in respect of any
dividend reinvestment plan, cash option purchase plan, stock incentive or other
stock or subscription plan or agreement, either (a) shall be utilized by the
Corporation to effect open market purchases of shares of Class A Common Stock,
or (b) if the Corporation elects instead to issue new shares of Class A Common
Stock with respect to such amounts, shall be contributed by the Corporation to
the Company in exchange for additional Common Units. Upon such contribution, the
Company will issue to the Corporation a number of Common Units equal to the
number of new shares of Class A Common Stock so issued.

 

ARTICLE IV

DISTRIBUTIONS

 

Section 4.01 Distributions.

 

(a) Distributable Cash; Other Distributions. To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided, however, that the Manager shall have the obligation to make
Distributions as set forth in Sections 4.01(b) and 14.02; and, provided further,
that, notwithstanding any other provision herein to the contrary, no
Distributions shall be made to any Member to the extent such Distribution would
render the Company insolvent. For purposes of the foregoing sentence, insolvency
means either (i) the inability of the Company to pay its debts as they come due
in the usual course of business, or (ii) the total assets of the Company being
less than the sum of its total liabilities. Promptly following the designation
of a record date and the declaration of a Distribution pursuant to this Section
4.01(a), the Manager shall give notice to each Member of the record date, the
amount and the terms of the Distribution and the payment date thereof. In
furtherance of the foregoing, it is intended that the Manager shall, to the
extent permitted by applicable Law and hereunder, have the right in its sole
discretion to make Distributions to the Members pursuant to this Section 4.01(a)
in such amounts as shall enable the Corporation to pay dividends or to meet its
obligations, including its obligations pursuant to the Tax Receivable Agreement
(to the extent such obligations are not otherwise able to be satisfied as a
result of Tax Distributions required to be made pursuant to Section 4.01(b)).

 



14

 

 

(b) Tax Distributions.

 

(i) On or about each date (a “Tax Distribution Date”) that is five (5) Business
Days prior to each due date for the U.S. federal income tax return of an
individual calendar year taxpayer (without regard to extensions) (or, if
earlier, the due date for the U.S. federal income tax return of the Corporation,
as determined without regard to extensions), the Company shall be required to
make a Distribution to each Member of cash in an amount equal to the excess of
such Member’s Assumed Tax Liability, if any, for such taxable period over the
Distributions previously made to such Member pursuant to this Section 4.01(b)
with respect to such taxable period (the “Tax Distributions”). Notwithstanding
the foregoing, the Manager may, in its discretion, make such Tax Distributions
on a quarterly basis, and any date on which such Tax Distributions are made will
be considered a Tax Distribution Date for purposes hereof.

 

(ii) To the extent a Member otherwise would be entitled to receive less than its
Percentage Interest of the aggregate Tax Distributions to be paid pursuant to
this Section 4.01(b) on any given date, the Tax Distributions to such Member
shall be increased to ensure that all Distributions made pursuant to this
Section 4.01(b) are made pro rata in accordance with such Member’s Percentage
Interest. If, on a Tax Distribution Date, there are insufficient funds on hand
to distribute to the Members the full amount of the Tax Distributions to which
such Members are otherwise entitled, Distributions pursuant to this Section
4.01(b) shall be made to the Members to the extent of available funds in
accordance with their Percentage Interests and the Company shall make future Tax
Distributions as soon as funds become available sufficient to pay the remaining
portion of the Tax Distributions to which such Members are otherwise entitled.

 

(iii) In the event of any audit by, or similar event with, a taxing authority
that affects the calculation of any Member’s Assumed Tax Liability for any
Taxable Year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties). Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant Taxable Years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant Taxable
Years sufficient to cover such shortfall.

 

(iv) Notwithstanding the foregoing, Distributions pursuant to this Section
4.01(b), if any, shall be made to a Member (or its predecessor in interest) only
to the extent all previous Distributions to such Member pursuant to Section
4.01(a) with respect to the Fiscal Year are less than the Distributions such
Member (and its predecessor in interest) otherwise would have been entitled to
receive with respect to such Fiscal Year pursuant to this Section 4.01(b).

 

Section 4.02 Restricted Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest if such
Distribution would violate any applicable Law or the terms of the Credit
Agreement.

 

ARTICLE V

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

 

Section 5.01 Capital Accounts.

 

(a) The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation Section
1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in accordance
with the rules of such Treasury Regulation and Treasury Regulation Section
1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

 



15

 

 

(b) For purposes of computing the amount of any item of Company income, gain,
loss or deduction to be allocated pursuant to this Article V and to be reflected
in the Capital Accounts of the Members, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:

 

(i) The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for U.S. federal income tax purposes.

 

(ii) If the Book Value of any Company property is adjusted pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be
taken into account as gain or loss from the disposition of such property.

 

(iii) Items of income, gain, loss or deduction attributable to the disposition
of Company property having a Book Value that differs from its adjusted basis for
tax purposes shall be computed by reference to the Book Value of such property.

 

(iv) Items of depreciation, amortization and other cost recovery deductions with
respect to Company property having a Book Value that differs from its adjusted
basis for tax purposes shall be computed by reference to the property’s Book
Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

 

(v) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 

Section 5.02 Allocations. Except as otherwise provided in Section 5.03 and
Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal Period
shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests.

 

Section 5.03 Regulatory Allocations.

 

(a) Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i). If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

 

(b) Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests. Except as otherwise
provided in Section 4.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulation Section
1.704-2(f). This Section 5.03(b) is intended to be a minimum gain chargeback
provision that complies with the requirements of Treasury Regulation Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.

 

(c) If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit. This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.

 



16

 

 

(d) If the allocation of Net Losses to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Losses as will not create or
increase an Adjusted Capital Account Deficit. The Net Losses that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

 

(e) Profits and Losses described in Section 5.01(b)(v) shall be allocated in a
manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f) The allocations set forth in Section 5.03(a) through and including Section
5.03(e) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. The
Regulatory Allocations may not be consistent with the manner in which the
Members intend to allocate Profit and Loss of the Company or make Distributions.
Accordingly, notwithstanding the other provisions of this Article V, but subject
to the Regulatory Allocations, income, gain, deduction and loss shall be
reallocated among the Members so as to eliminate the effect of the Regulatory
Allocations and thereby cause the respective Capital Accounts of the Members to
be in the amounts (or as close thereto as possible) they would have been if
Profit and Loss (and such other items of income, gain, deduction and loss) had
been allocated without reference to the Regulatory Allocations. In general, the
Members anticipate that this will be accomplished by specially allocating other
Profit and Loss (and such other items of income, gain, deduction and loss) among
the Members so that the net amount of the Regulatory Allocations and such
special allocations to each such Member is zero. In addition, if in any Fiscal
Year or Fiscal Period there is a decrease in partnership minimum gain, or in
partner nonrecourse debt minimum gain, and application of the minimum gain
chargeback requirements set forth in Section 5.03(a) or Section 5.03(b) would
cause a distortion in the economic arrangement among the Members, the Members
may, if they do not expect that the Company will have sufficient other income to
correct such distortion, request the Internal Revenue Service to waive either or
both of such minimum gain chargeback requirements. If such request is granted,
this Agreement shall be applied in such instance as if it did not contain such
minimum gain chargeback requirement.

 

Section 5.04 Final Allocations. Notwithstanding any contrary provision in this
Agreement except Section 5.03, the Manager shall make appropriate adjustments to
allocations of Profits and Losses to (or, if necessary, allocate items of gross
income, gain, loss or deduction of the Company among) the Members upon the
liquidation of the Company (within the meaning of Section 1.704 1(b)(2)(ii)(g)
of the Treasury Regulations), the transfer of substantially all the Units
(whether by sale or exchange or merger) or sale of all or substantially all the
assets of the Company, such that, to the maximum extent possible, the Capital
Accounts of the Members are proportionate to their Percentage Interests. In each
case, such adjustments or allocations shall occur, to the maximum extent
possible, in the Fiscal Year of the event requiring such adjustments or
allocations.

 

Section 5.05 Tax Allocations.

 

(a) The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

 

(b) Items of Company taxable income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall be allocated among
the Members in accordance with Code Section 704(c) so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Book Value using the traditional method, as
described in Treasury Regulations Section 1.704-3(b).

 

(c) If the Book Value of any Company asset is adjusted pursuant to Section
5.01(b), subsequent allocations of items of taxable income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Book
Value in the same manner as under Code Section 704(c) using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

 



17

 

 

(d) Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members pro rata as determined by the Manager
taking into account the principles of Treasury Regulation Section
1.704-1(b)(4)(ii).

 

(e) For purposes of determining a Member’s pro rata share of the Company’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulation
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be in
proportion to the Units held by such Member.

 

(f) Allocations pursuant to this Section 5.05 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

 

Section 5.06 Indemnification and Reimbursement for Payments on Behalf of a
Member. If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal
withholding or other taxes, state personal property taxes and state
unincorporated business taxes), then such Person shall indemnify the Company in
full for the entire amount paid (including interest, penalties and related
expenses). The Manager may offset Distributions to which a Person is otherwise
entitled under this Agreement against such Person’s obligation to indemnify the
Company under this Section 5.06. A Member’s obligation to make contributions to
the Company under this Section 5.06 shall survive the termination, dissolution,
liquidation and winding up of the Company, and for purposes of this Section
5.06, the Company shall be treated as continuing in existence. The Company may
pursue and enforce all rights and remedies it may have against each Member under
this Section 5.06, including instituting a lawsuit to collect such contribution
with interest calculated at a rate per annum equal to the sum of the Base Rate
plus 300 basis points (but not in excess of the highest rate per annum permitted
by Law). Each Member hereby agrees to furnish to the Company such information
and forms as required or reasonably requested in order to comply with any laws
and regulations governing withholding of tax or in order to claim any reduced
rate of, or exemption from, withholding to which the Member is legally entitled.

 

ARTICLE VI

MANAGEMENT

 

Section 6.01 Authority of Manager.

 

(a) Except for situations in which the approval of any Member(s) is specifically
required by this Agreement, (i) all management powers over the business and
affairs of the Company shall be exclusively vested in the Corporation, as the
sole manager of the Company (the Corporation, in such capacity, the “Manager”)
and (ii) the Manager shall conduct, direct and exercise full control over all
activities of the Company. The Manager shall be the “manager” of the Company for
the purposes of the Act. Except as otherwise expressly provided for herein and
subject to the other provisions of this Agreement, the Members hereby consent to
the exercise by the Manager of all such powers and rights conferred on the
Members by the Act with respect to the management and control of the Company.
Any vacancies in the position of Manager shall be filled in accordance with
Section 6.04.

 

(b) The day-to-day business and operations of the Company shall be overseen and
implemented by officers of the Company (each, an “Officer” and collectively, the
“Officers”), subject to the limitations imposed by the Manager. An Officer may,
but need not, be a Member. Each Officer shall be appointed by the Manager and
shall hold office until his or her successor shall be duly designated and shall
qualify or until his or her death or until he shall resign or shall have been
removed in the manner hereinafter provided. Any one Person may hold more than
one office. Subject to the other provisions in this Agreement (including in
Section 6.07 below), the salaries or other compensation, if any, of the Officers
of the Company shall be fixed from time to time by the Manager. The authority
and responsibility of the Officers shall include, but not be limited to, such
duties as the Manager may, from time to time, delegate to them and the carrying
out of the Company’s business and affairs on a day-to-day basis. The existing
Officers of the Company as of the Effective Time shall remain in their
respective positions and shall be deemed to have been appointed by the Manager.
All Officers shall be, and shall be deemed to be, officers and employees of the
Company. An Officer may also perform one or more roles as an officer or director
of the Manager.

 

18

 

 

(c) The Manager shall have the power and authority to effectuate the sale,
lease, transfer, exchange or other disposition of any, all or substantially all
of the assets of the Company (including the exercise or grant of any conversion,
option, privilege or subscription right or any other right available in
connection with any assets at any time held by the Company) or the merger,
consolidation, reorganization or other combination of the Company with or into
another entity.

 

Section 6.02 Actions of the Manager. The Manager may act through any Officer or
through any other Person or Persons to whom authority and duties have been
delegated pursuant to Section 6.07.

 

Section 6.03 Resignation; No Removal. The Manager may resign at any time by
giving written notice to the Members. Unless otherwise specified in the notice,
the resignation shall take effect upon receipt thereof by the Members, and the
acceptance of the resignation shall not be necessary to make it effective. The
Members have no right under this Agreement to remove or replace the Manager.

 

Section 6.04 Vacancies. Vacancies in the position of Manager occurring for any
reason shall be filled by the Corporation (or, if the Corporation has ceased to
exist without any successor or assign, then by the holders of a majority in
interest of the voting capital stock of the Corporation immediately prior to
such cessation). The Members have no right under this Agreement to fill any
vacancy in the position of Manager.

 

Section 6.05 Transactions Between Company and Manager. The Manager may cause the
Company to contract and deal with the Manager, or any Affiliate of the Manager,
provided such contracts and dealings are on terms comparable to and competitive
with those available to the Company from others dealing with the Company at
arm’s length or are approved by the Members and otherwise are permitted by the
Credit Agreement and any other agreements of the Company with third parties. The
Members hereby approve the IPO Common Unit Redemption Agreement in the form
heretofore provided to each such Member, together with such modifications,
revisions or amendments as the Manager may approve in its discretion.

 

Section 6.06 Reimbursement for Expenses. The Manager shall not be compensated
for its services as Manager of the Company except as expressly provided in this
Agreement. The Members acknowledge and agree that, upon consummation of the IPO,
the Manager’s Class A Common Stock will be publicly traded and therefore the
Manager will have access to the public capital markets and that such status and
the services performed by the Manager will inure to the benefit of the Company
and all Members; therefore, the Manager shall be reimbursed by the Company for
any reasonable out-of-pocket expenses incurred on behalf of the Company,
including without limitation all fees, expenses and costs associated with the
IPO and all fees, expenses and costs of being a public company (including
expenses incurred in connection with public reporting obligations, proxy
statements, stockholder meetings, stock exchange fees, transfer agent fees,
legal fees, SEC and FINRA filing fees and offering expenses) and maintaining its
corporate existence. In the event that shares of Class A Common Stock are sold
to underwriters in the IPO (or in any subsequent public offering) at a price per
share that is lower than the price per share for which such shares of Class A
Common Stock are sold to the public in the IPO (or in such subsequent public
offering, as applicable) after taking into account underwriters’ discounts or
commissions and brokers’ fees or commissions (such difference, the “Discount”),
(i) the Manager shall be deemed to have contributed to the Company in exchange
for newly-issued Common Units the full amount for which such shares of Class A
Common Stock were sold to the public and (ii) the Company shall be deemed to
have paid the Discount as an expense. To the extent practicable, expenses
incurred by the Manager on behalf of or for the benefit of the Company shall be
billed directly to and paid by the Company and, if and to the extent any
reimbursements to the Manager or any of its Affiliates by the Company pursuant
to this Section 6.06 constitute gross income to such Person (as opposed to the
repayment of advances made by such Person on behalf of the Company), such
amounts shall be treated as “guaranteed payments” within the meaning of Code
Section 707(c) and shall not be treated as distributions for purposes of
computing the Members’ Capital Accounts.

 

Section 6.07 Delegation of Authority. The Manager (a) may, from time to time,
delegate to one or more Persons such authority and duties as the Manager may
deem advisable, and (b) may assign titles (including chief executive officer,
president, chief executive officer, chief financial officers, chief operating
officer, vice president, secretary, assistant secretary, treasurer or assistant
treasurer) and delegate certain authority and duties to such Persons as the same
may be amended, restated or otherwise modified from time to time. Any number of
titles may be held by the same individual. The salaries or other compensation,
if any, of such agents of the Company shall be fixed from time to time by the
Manager, subject to the other provisions in this Agreement.

 



19

 

 

Section 6.08 Limitation of Liability of Manager.

 

(a) Except as otherwise provided herein or in an agreement entered into by such
Person and the Company, neither the Manager nor any of the Manager’s Affiliates
shall be liable to the Company or to any Member that is not the Manager for any
act or omission performed or omitted by the Manager in its capacity as the sole
manager of the Company pursuant to authority granted to the Manager by this
Agreement; provided, however, that, except as otherwise provided herein, such
limitation of liability shall not apply to the extent the act or omission was
attributable to the Manager’s fraud, intentional misconduct or knowing violation
of Law or for any present or future breaches of any representations, warranties
or covenants by the Manager or its Affiliates contained herein or in the other
agreements with the Company, in each case as determined by a final judgment,
order or decree of an arbitrator or a court of competent jurisdiction which is
not appealable or with respect to which the time for appeal therefrom has
expired and no appeal has been perfected. The Manager may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents, and shall not be
responsible for any misconduct or negligence on the part of any such agent (so
long as such agent was selected in good faith and with reasonable care). The
Manager shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports or statements (including
financial statements and information, opinions, reports or statements as to the
value or amount of the assets, liabilities, profits or losses of the Company or
any facts pertinent to the existence and amount of assets from which
Distributions to Members might properly be paid) of the following other Persons
or groups: one or more Officers or employees of the Company or the Manager; any
attorney, independent accountant, appraiser or other expert or professional
employed or engaged by or on behalf of the Company or the Manager; or any other
Person who has been selected with reasonable care by or on behalf of the
Company, or the Manager, in each case as to matters which such Member, Manager
or Officer reasonably believes to be within such other Person’s competence, and
any act of or failure to act by the Manager in good faith reliance on such
advice shall in no event subject the Manager to liability to the Company or any
Member that is not the Manager.

 

(b) Whenever this Agreement or any other agreement contemplated herein provides
that the Manager shall act in a manner which is, or provide terms which are,
“fair and reasonable” to the Company or any Member that is not the Manager, the
Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles.

 

(c) Whenever in this Agreement or any other agreement contemplated herein, the
Manager is permitted or required to take any action or to make a decision in its
“sole discretion” or “discretion,” with “complete discretion” or under a grant
of similar authority or latitude, the Manager shall be entitled to consider such
interests and factors as it desires, including its own interests, and shall, to
the fullest extent permitted by applicable Law, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company or
other Members.

 

(d) Whenever in this Agreement the Manager is permitted or required to take any
action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the extent
permitted by applicable Law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
and, notwithstanding anything contained herein to the contrary, so long as the
Manager acts in good faith, the resolution, action or terms so made, taken or
provided by the Manager shall not constitute a breach of this Agreement or any
other agreement contemplated herein or impose liability upon the Manager or any
of the Manager’s Affiliates.

 

Section 6.09 Investment Company Act. The Manager shall use its best efforts to
ensure that the Company shall not be subject to registration as an investment
company pursuant to the Investment Company Act.

 



20

 

 

Section 6.10 Outside Activities of the Manager. The Manager shall not, directly
or indirectly, enter into or conduct any business or operations, other than in
connection with (a) the ownership, acquisition and disposition of Common Units,
(b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and listed on a U.S. and,
if approved by the Manager, other securities exchange, (d) the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests, (e) financing or refinancing of any type related to the
Company, its Subsidiaries or their assets or activities, and (f) such activities
as are incidental to the foregoing; provided, however, that, except as otherwise
provided herein, the net proceeds of any financing raised by the Manager
pursuant to the preceding clauses (d) and (e) shall be made available to the
Company, whether as Capital Contributions, loans or otherwise, as appropriate,
and, provided further, that the Manager may, in its sole and absolute
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or its
Subsidiaries, through assignment, mortgage loan or otherwise or, if it is not
commercially reasonable to vest such economic interests in the Company or any of
its Subsidiaries, the Members shall negotiate in good faith to amend this
Agreement to reflect such activities and the direct ownership of assets by the
Manager. Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

ARTICLE VII

RIGHTS AND OBLIGATIONS OF MEMBERS

 

Section 7.01 Limitation of Liability and Duties of Members.

 

(a) Except as provided in this Agreement or in the Act, no Member (including the
Manager) shall be obligated personally for any debt, obligation or liability
solely by reason of being a Member. Notwithstanding anything contained herein to
the contrary, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this Agreement or the Act shall not be grounds for
imposing personal liability on the Members for liabilities of the Company.

 

(b) In accordance with the Act and the laws of the State of Delaware, a Member
may, under certain circumstances, be required to return amounts previously
distributed to such Member. It is the intent of the Members that no Distribution
to any Member pursuant to Article IV shall be deemed a return of money or other
property paid or distributed in violation of the Act. To the fullest extent
permitted by Law, any Member receiving any such money or property shall not be
required to return any such money or property to the Company or any other
Person. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

 

(c) Notwithstanding any other provision of this Agreement (subject to Section
6.08 with respect to the Manager), to the extent that, at law or in equity, any
Member (or any Member’s Affiliate or any manager, managing member, general
partner, director, officer, employee, agent, fiduciary or trustee of any Member
or of any Affiliate of a Member) has duties (including fiduciary duties) to the
Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties (including fiduciary duties) are hereby eliminated, to the
fullest extent permitted by law, and replaced with the duties or standards
expressly set forth herein, if any. The elimination of duties (including
fiduciary duties) to the Company, the Manager, each of the Members, each other
Person who acquires an interest in a Company Interest and each other Person
bound by this Agreement and replacement thereof with the duties or standards
expressly set forth herein, if any, are approved by the Company, the Manager,
each of the Members, each other Person who acquires an interest in a Company
Interest and each other Person bound by this Agreement.

 

Section 7.02 Lack of Authority. No Member, other than the Manager or a duly
appointed Officer, in each case in its capacity as such, has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company. The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

 

Section 7.03 No Right of Partition. No Member, other than the Manager, shall
have the right to seek or obtain partition by court decree or operation of Law
of any Company property, or the right to own or use particular or individual
assets of the Company.

 

21

 

 

Section 7.04 Indemnification.

 

(a)  Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Act, as the same now exists or may hereafter be amended,
substituted or replaced (but, in the case of any such amendment, substitution or
replacement only to the extent that such amendment, substitution or replacement
permits the Company to provide broader indemnification rights than the Company
is providing immediately prior to such amendment), against all expenses,
liabilities and losses (including attorneys’ fees, judgments, fines, excise
taxes or penalties) reasonably incurred or suffered by such Person (or one or
more of such Person’s Affiliates) by reason of the fact that such Person is or
was a Member or is or was serving at the request of the Company as the Manager,
an Officer, an employee or another agent of the Company or is or was serving at
the request of the Company as a manager, member, employee or agent of another
limited liability company, corporation, partnership, joint venture, trust or
other enterprise; provided, however, that no Indemnified Person shall be
indemnified for actions not made in good faith and not or in a manner which he
or she reasonably believed to be in or not opposed to the best interests of the
Company, or, with respect to any criminal action or proceeding other than by or
in the right of the Company, had reasonable cause to believe the conduct was
unlawful, or for any present or future breaches of any representations,
warranties or covenants by such Indemnified Person or its Affiliates contained
herein or in the other agreements with the Company. Expenses, including
attorneys’ fees, incurred by any such Indemnified Person in defending a
proceeding shall be paid by the Company as they are incurred and in advance of
the final disposition of such action, suit or proceeding, upon receipt of an
undertaking by or on behalf of such Indemnified Person to repay such amount if
it shall ultimately be determined by a court of competent jurisdiction that such
Indemnified Person is not entitled to be indemnified by the Company.

 

(b) The right to indemnification and the advancement of expenses conferred in
this Section 7.04 shall not be exclusive of any other right which any Person may
have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

 

(c)  The Company shall maintain directors’ and officers’ liability insurance, or
make other financial arrangements, at its expense, to protect any Indemnified
Person (and the investment funds, if any, they represent) against any expense,
liability or loss described in Section 7.04(a) whether or not the Company would
have the power to indemnify such Indemnified Person against such expense,
liability or loss under the provisions of this Section 7.04. The Company shall
use its commercially reasonable efforts to purchase directors’ and officers’
liability insurance (including employment practices coverage) with a carrier and
in an amount determined necessary or desirable as determined in good faith by
the Manager.

 

(d)  Notwithstanding anything contained herein to the contrary (including in
this Section 7.04), the Company agrees that any indemnification and advancement
of expenses available to any current or former Indemnified Person from any
investment fund that is an Affiliate of the Company who served as a director of
the Company or as a Member of the Company by virtue of such Person’s service as
a member, director, partner or employee of any such fund prior to or following
the Effective Time (any such Person, a “Sponsor Person”) shall be secondary to
the indemnification and advancement of expenses to be provided by the Company
pursuant to this Section 7.04 which shall be provided out of and to the extent
of Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company and the Company (i) shall be the
primary indemnitor of first resort for such Sponsor Person pursuant to this
Section 7.04 and (ii) shall be fully responsible for the advancement of all
expenses and the payment of all damages or liabilities with respect to such
Sponsor Person which are addressed by this Section 7.04.

 

(e)  If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

 



22

 

 

Section 7.05 Members Right to Act. For matters that require the approval of the
Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:



 

(a)  Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members. Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another Person or Persons to act for it by proxy. An
electronic mail or similar transmission by the Member, or a photographic,
photostatic, facsimile or similar reproduction of a writing executed by the
Member shall (if stated thereon) be treated as a proxy executed in writing for
purposes of this Section 7.05(a). No proxy shall be voted or acted upon after
eleven months from the date thereof, unless the proxy provides for a longer
period. A proxy shall be revocable unless the proxy form conspicuously states
that the proxy is irrevocable and that the proxy is coupled with an interest.
Should a proxy designate two or more Persons to act as proxies, unless that
instrument shall provide to the contrary, a majority of such Persons present at
any meeting at which their powers thereunder are to be exercised shall have and
may exercise all the powers of voting or giving consents thereby conferred, or,
if only one be present, then such powers may be exercised by that one; or, if an
even number attend and a majority do not agree on any particular issue, the
Company shall not be required to recognize such proxy with respect to such issue
if such proxy does not specify how the votes that are the subject of such proxy
are to be voted with respect to such issue.

 

(b)  The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least 72 hours’ (unless a shorter period shall be
acceptable to all of the Members) prior written notice to the other Members
entitled to vote, which notice shall state the purpose or purposes for which
such meeting is being called. The actions taken by the Members entitled to vote
or consent at any meeting (as opposed to by written consent), however called and
noticed, shall be as valid as though taken at a meeting duly held after regular
call and notice if (but not until), either before, at or after the meeting, the
Members entitled to vote or consent as to whom it was improperly held signs a
written waiver of notice or a consent to the holding of such meeting or an
approval of the minutes thereof. The actions by the Members entitled to vote or
consent may be taken by vote of the Members entitled to vote or consent at a
meeting or by written consent, so long as such consent is signed by Members
having not less than the minimum number of Units that would be necessary to
authorize or take such action at a meeting at which all Members entitled to vote
thereon were present and voted. Prompt notice of the action so taken, which
shall state the purpose or purposes for which such consent is required and may
be delivered via email, without a meeting shall be given to those Members
entitled to vote or consent who have not consented in writing; provided,
however, that the failure to give any such notice shall not affect the validity
of the action taken by such written consent. Any action taken pursuant to such
written consent of the Members shall have the same force and effect as if taken
by the Members at a meeting thereof.

 

Section 7.06 Inspection Rights. The Company shall permit each Member and each of
its designated representatives, at such Member’s expense, to (i) visit and
inspect any of the properties of the Company and its Subsidiaries, all at
reasonable times and upon reasonable notice, (ii) examine the corporate and
financial records of the Company or any of its Subsidiaries and make copies
thereof or extracts therefrom, and (iii) consult with the managers, officers,
employees and independent accountants of the Company or any of its Subsidiaries
concerning the affairs, finances and accounts of the Company or any of its
Subsidiaries; provided, however, that the Company shall not be obligated
pursuant to this Section 7.06 to provide access to any information that the
Company considers to be a trade secret. The presentation of an executed copy of
this Agreement by any Member to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Persons and their respective designated
representatives.

 

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

 

Section 8.01 Records and Accounting. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide any information, lists and
copies of documents required to be provided pursuant to Section 8.03 or pursuant
to applicable Law. All matters concerning (a) the determination of the relative
amount of allocations and Distributions among the Members pursuant to Articles
III and IV and (b) accounting procedures and determinations, and other
determinations not specifically and expressly provided for by the terms of this
Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

 

23

 

 

Section 8.02 Fiscal Year. The Fiscal Year of the Company shall begin on the
first day of January and end on the last day of December each year or such other
date as may be established by the Manager.

 

Section 8.03 Reports. The Company shall deliver or cause to be delivered, within
ninety (90) days after the end of each Fiscal Year, to each Person who was a
Member at any time during such Fiscal Year, all information reasonably necessary
for the preparation of such Person’s United States federal and applicable state
income tax returns.

 

ARTICLE IX

TAX MATTERS

 

Section 9.01 Preparation of Tax Returns. The Manager shall arrange for the
preparation and timely filing of all tax returns required to be filed by the
Company. On or before March 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants. In addition, no later than
the later of (i) March 15 following the end of the prior Fiscal Year, and (ii)
30 Business Days after the issuance of the final financial statement report for
a Fiscal Year by the Company’s auditors, the Company shall send to each Person
who was a Member at any time during such Fiscal Year, a statement showing such
Member’s final state tax apportionment information and allocations to the
Members of taxable income, gains, losses, deductions and credits for such Fiscal
Year and a completed IRS Schedule K-1. Each Member shall notify the other
Members upon receipt of any notice of tax examination of the Company by federal,
state or local authorities. Subject to the terms and conditions of this
Agreement, in its capacity as Partnership Representative, the Corporation shall
have the authority to prepare the tax returns of the Company using such
permissible methods and elections as it determines in its reasonable discretion,
including the use of any permissible method under Section 706 of the Code for
purposes of determining the varying Company Interests of its Members.

 

Section 9.02 Tax Elections. The Taxable Year shall be the Fiscal Year set forth
in Section 8.02. The Company and any eligible Subsidiary shall make an election
pursuant to Section 754 of the Code, shall not thereafter revoke such election.
Each Member will upon request supply any information reasonably necessary to
give proper effect to any such elections.

 

Section 9.03 Tax Controversies. The Corporation shall be designated and may, on
behalf of the Company, at any time, and without further notice to or consent
from any Member, act as the “partnership representative” of the Company (within
the meaning given to such term in Section 6223 of the Code) (the “Partnership
Representative”) for purposes of the Code. The Partnership Representative shall
have the right and obligation to take all actions authorized and required,
respectively, by the Code for the Partnership Representative and is authorized
and required to represent the Company (at the Company’s expense) in connection
with all examinations of the Company’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Company funds
for professional services reasonably incurred in connection therewith. Each
Member agrees to cooperate with the Company and to do or refrain from doing any
or all things reasonably requested by the Company with respect to the conduct of
such proceedings. The Partnership Representative shall keep all Members fully
advised on a current basis of any contacts by or discussions with the tax
authorities, and the Members shall have the right to observe and participate
through representatives of their own choosing (at their sole expense) in any tax
proceedings.

 



24

 

 

ARTICLE X

RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

 

Section 10.01 Transfers by Members. No holder of Units may Transfer any interest
in any Units, except Transfers (a) pursuant to and in accordance with Section
10.02 or (b) approved in writing by the Manager. Notwithstanding the foregoing,
“Transfer” shall not include an event that terminates the existence of a Member
for income tax purposes (including a change in entity classification of a Member
under Treasury Regulations Section 301.7701-3, a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or merger, severance, or allocation within a trust or among sub-trusts of a
trust that is a Member), but that does not terminate the existence of such
Member under applicable state law (or, in the case of a trust that is a Member,
does not terminate the trusteeship of the fiduciaries under such trust with
respect to all the Company Interests of such trust that is a Member).

 

Section 10.02 Permitted Transfers. The restrictions contained in Section 10.01
shall not apply to any Transfer (each, a “Permitted Transfer”) pursuant to
(i)(A) a Change of Control Transaction, (B) a Redemption or Exchange in
accordance with Article XI hereof or (C) a Transfer by a Member to the
Corporation or any of its Subsidiaries; (ii) a Transfer by any Member to such
Member’s spouse, any lineal ascendants or descendants or trusts or other
entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests; (iii) the laws of
descent and distribution and (iv) a Transfer to a partner, shareholder, member
or Affiliated investment fund of such Member; provided, however, that (A) the
restrictions contained in this Agreement will continue to apply to Units after
any Permitted Transfer of such Units, and (B) in the case of the foregoing
clauses (ii), (iii) and (iv), the transferees of the Units so Transferred shall
agree in writing to be bound by the provisions of this Agreement and, the
transferor will deliver a written notice to the Company and the Members, which
notice will disclose in reasonable detail the identity of the proposed
transferee. In the case of a Permitted Transfer by any Member of Common Units to
a transferee in accordance with this Section 10.02, such Member (or any
subsequent transferee of such Member) shall be required to also transfer one
share of Class B Common Stock or three shares of Class C Common Stock, as
applicable, for each Common Unit that is transferred in the transaction to such
transferee. All Permitted Transfers are subject to the additional limitations
set forth in Section 10.07(b).

 

Section 10.03 Restricted Units Legend. The Units have not been registered under
the Securities Act and, therefore, in addition to the other restrictions on
Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available. To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN
THE FIFTH AMENDED AND RESTATED OPERATING AGREEMENT OF GREENLANE HOLDINGS, LLC,
AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND GREENLANE HOLDINGS, LLC
RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY TRANSFER. A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED BY GREENLANE HOLDINGS, LLC TO THE HOLDER HEREOF
UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing Units.
The legend set forth above shall be removed from the certificates (if any)
evidencing any units which cease to be Units in accordance with the definition
thereof.

 

Section 10.04 Transfer. Prior to Transferring any Units (other than pursuant to
a Change of Control Transaction), the Transferring Holder of Units shall cause
the prospective Assignee to be bound by this Agreement as provided in Section
10.02 and any other agreements executed by the holders of Units and relating to
such Units in the aggregate (collectively, the “Other Agreements”), and shall
cause the prospective Assignee to execute and deliver to the Company and the
other holders of Units counterparts of this Agreement and any applicable Other
Agreements. Any Transfer or attempted Transfer of any Units in violation of any
provision of this Agreement (including any prohibited indirect Transfers) shall
be void, and in the event of any such Transfer or attempted Transfer, the
Company shall not record such Transfer on its books or treat any purported
Assignee of such Units as the owner of such securities for any purpose.

 



25

 

 

Section 10.05 Assignee’s Rights.

 

(a)  The Transfer of a Company Interest in accordance with this Agreement shall
be effective as of the date of its assignment (assuming compliance with all of
the conditions to such Transfer set forth herein), and such Transfer shall be
shown on the books and records of the Company. Profits, Losses and other Company
items shall be allocated between the transferor and the Assignee according to
Code Section 706, using any permissible method as determined in the reasonable
discretion of the Manager. Distributions made before the effective date of such
Transfer shall be paid to the transferor, and Distributions made after such date
shall be paid to the Assignee.

 

(b)  Unless and until an Assignee becomes a Member pursuant to Article XII, the
Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

 

Section 10.06 Assignor’s Rights and Obligations. Any Member who shall Transfer
any Company Interest in a manner in accordance with this Agreement shall cease
to be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges, or, except as set forth in this Section 10.06,
duties, liabilities or obligations, of a Member with respect to such Units or
other interest (it being understood, however, that the applicable provisions of
Sections 6.08 and 7.04 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee (if not already a Member) is admitted as a
Substituted Member in accordance with the provisions of Article XII (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, and (ii) the Manager may, in its sole discretion, reinstate all or any
portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date. Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability of such Member to the Company with
respect to such Company Interest that may exist on the Admission Date or that is
otherwise specified in the Act and incorporated into this Agreement or for any
liability to the Company or any other Person for any materially false statement
made by such Member (in its capacity as such) or for any present or future
breaches of any representations, warranties or covenants by such Member (in its
capacity as such) contained herein or in the other agreements with the Company.

 

Section 10.07 Overriding Provisions.

 

(a)  Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers. For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company. The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance. The Manager shall promptly amend the Schedule of Members to reflect
any Permitted Transfer pursuant to this Article X.

 

(b)  Notwithstanding anything contained herein to the contrary (including, for
the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer could, in the reasonable determination of the Manager:

 

(i) result in a violation of the Securities Act, or any other applicable
federal, state or foreign Laws;

 

26

 

 

(ii) cause an assignment under the Investment Company Act;

 

(iii) be a violation of or a default (or an event that, with notice or the lapse
of time or both, would constitute a default) under, or result in an acceleration
of any indebtedness under, any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or the Manager
is a party; provided that (x) the payee or creditor to whom the Company or the
Manager owes such obligation is not an affiliate of the Company or the Manager
and (y) such indebtedness, individually or in the aggregate, has an aggregate
principal amount then outstanding that is greater than $5,000,000;

 

(iv) cause the Company to lose its status as a partnership for federal income
tax purposes or, without limiting the generality of the foregoing, such Transfer
was effected on or through an “established securities market” or a “secondary
market or the substantial equivalent thereof,” as such terms are used in Section
1.7704-1 of the Treasury Regulations;

 

(v) be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of minors);

 

(vi) cause the Company or any Member or the Manager to be treated as a fiduciary
under the Employee Retirement Income Security Act of 1974, as amended;

 

(vii) cause the Company (as determined by the Manager in its sole discretion) to
be treated as a “publicly traded partnership” or to be taxed as a corporation
pursuant to Section 7704 of the Code or successor provision of the Code; or

 

(viii) result in the Company having more than one hundred (100) partners, within
the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined pursuant
to the rules of Treasury Regulations Section 1.7704-1(h)(3)) in any Taxable Year
that is not a Restricted Taxable Year.

 

Section 10.08 Spousal Consent. In connection with the execution and delivery of
this Agreement, any Member who is a natural person will deliver to the Company
an executed consent from such Member’s spouse (if any) in the form of Exhibit
C-1 attached hereto or a Member’s spouse confirmation of separate property in
the form of Exhibit C-2 attached hereto. If, at any time subsequent to the date
of this Agreement such Member becomes legally married (whether in the first
instance or to a different spouse), such Member shall cause his or her spouse to
execute and deliver to the Company a consent in the form of Exhibit C attached
hereto. Such Member’s non-delivery to the Company of an executed consent in the
form of Exhibit C at any time shall constitute such Member’s continuing
representation and warranty that such Member is not legally married as of such
date.

 

Section 10.09 Tender Offers and Other Events with respect to the Corporation.

 

(a) In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by the Corporation or is proposed to
the Corporation or its stockholders and approved by the Corporate Board or is
otherwise effected or to be effected with the consent or approval of the
Corporate Board, the Common Unitholders shall be permitted to participate in
such Pubco Offer by delivery of a Redemption Notice (which Redemption Notice
shall be effective immediately prior to the consummation of such Pubco Offer
(and, for the avoidance of doubt, shall be contingent upon such Pubco Offer and
not be effective if such Pubco Offer is not consummated)). In the case of a
Pubco Offer proposed by the Corporation, the Corporation will use its reasonable
best efforts expeditiously and in good faith to take all such actions and do all
such things as are necessary or desirable to enable and permit the Common
Unitholders to participate in such Pubco Offer to the same extent or on an
economically equivalent basis as the holders of shares of Class A Common Stock
without discrimination; provided, that without limiting the generality of this
sentence (and without limiting the ability of any Member holding Common Units to
consummate a Redemption at any time pursuant to the terms of this Agreement),
the Manager will use its reasonable best efforts expeditiously and in good faith
to ensure that such Common Unitholders may participate in such Pubco Offer
without being required to have their Common Units and shares of Class B Common
Stock or Class C Common Stock redeemed (or, if so required, to ensure that any
such redemption shall be effective only upon, and shall be conditional upon, the
closing of the transactions contemplated by the Pubco Offer). For the avoidance
of doubt, in no event shall Common Unitholders be entitled to receive in such
Pubco Offer aggregate consideration for each Common Unit that is greater than
the consideration payable in respect of each share of Class A Common Stock in
connection with a Pubco Offer (it being understood that payments under or in
respect of the Tax Receivable Agreement shall not be considered part of any such
consideration).

 



27

 

 

(b) The Corporation shall send written notice to the Company and the Common
Unitholders at least thirty (30) days prior to the closing of the transactions
contemplated by the Pubco Offer notifying them of their rights pursuant to this
Section 10.09, and setting forth (i) a copy of the written proposal or agreement
pursuant to which the Pubco Offer will be effected, (ii) the consideration
payable in connection therewith, (iii) the terms and conditions of transfer and
payment and (iv) the date and location of and procedures for selling Common
Units. In the event that the information set forth in notice changes from that
set forth in the initial notice, a subsequent notice shall be delivered by the
Corporation no less than seven (7) days prior to the closing of the Pubco Offer.

 

ARTICLE XI

REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.01 Redemption Right of a Member.

 

(a) Redemption Notice.

 

(i) Subject to the provisions set forth in this Section 11.01, each Member
(other than the Corporation) shall be entitled to cause the Company to redeem (a
“Redemption”) its Common Units (the “Redemption Right”) at any time beginning on
the earlier of (A) 180 days after the Effective Time or (B) if such Member has
entered into a contractual lock-up agreement with the underwriters in connection
with the IPO and relating to the shares of the Corporation that may be
applicable to such Member, the date such lock-up agreement has been waived or
terminated as it applies to such Member; provided, however, that the Original
Members shall be entitled to effect a Redemption pursuant to the IPO Common Unit
Redemption Agreement of a number of their Common Units equal to the number of
shares of Class A Common Stock needed by the Original Members to fulfill their
obligations to sell shares of Class A Common Stock to the underwriters pursuant
to the Underwriting Agreement, including in connection with any exercise by the
underwriters of the Over-Allotment Option. A Member desiring to exercise its
Redemption Right (the “Redeeming Member”) shall exercise such right by giving
written notice (the “Redemption Notice”) to the Company with a copy to the
Corporation. The Redemption Notice shall specify the number of Common Units (the
“Redeemed Units”) that the Redeeming Member intends to have the Company redeem
and a date (unless and to the extent that the Manager in its sole discretion
agrees in writing to waive such time periods) on which exercise of the
Redemption Right shall be completed, which complies with the requirements set
forth in Section 11.01(a)(ii) (the “Redemption Date”); provided that (x) if the
Redemption Date occurs in a Restricted Taxable Year, the Redemption Date must be
a date that satisfies the conditions of Section 11.01(a)(ii), and (y) the
Company, the Corporation and the Redeeming Member may change the number of
Redeemed Units and/or the Redemption Date specified in such Redemption Notice to
another number and/or date by mutual agreement signed in writing by each of
them; provided further that a Redemption Notice may be conditioned on the
closing of an underwritten distribution of the shares of Class A Common Stock
that may be issued in connection with such proposed Redemption. Unless the
Redeeming Member timely has delivered a Retraction Notice as provided in Section
11.01(b) or has revoked or delayed a Redemption as provided in Section 11.01(c),
on the Redemption Date (to be effective immediately prior to the close of
business on the Redemption Date) (A) the Redeeming Member shall transfer and
surrender the Redeemed Units to the Company, free and clear of all liens and
encumbrances, and (B) the Company shall (x) cancel the Redeemed Units, (y)
transfer to the Redeeming Member the consideration to which the Redeeming Member
is entitled under Section 11.01(b), and (z), if the Units are certificated,
issue to the Redeeming Member a certificate for a number of Common Units equal
to the difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (B) of this
Section 11.01(a)(i) and the Redeemed Units.

 

(ii) Except as provided in Section 11.01(f), any Redemption Date that occurs in
a Restricted Taxable Year must be a Quarterly Redemption Date not less than
sixty (60) days after delivery of the applicable Redemption Notice. Except as
provided in Section 11.01(f), any Redemption Date that occurs in a year that is
not a Restricted Taxable Year must be not less than seven (7) Business Days nor
more than ten (10) Business Days after delivery of the applicable Redemption
Notice.

 



28

 

 

(b) In exercising its Redemption Right, a Redeeming Member shall be entitled to
receive the Share Settlement or the Cash Settlement; provided that, except as
provided in Section 11.01(f), the Corporation shall have the option (as
determined solely by its Independent Directors who are disinterested) as
provided in Section 11.02 and subject to Section 11.01(d) to select whether the
redemption payment is made by means of a Share Settlement or a Cash Settlement.
Within three (3) Business Days of delivery of the Redemption Notice, the
Corporation shall give written notice (the “Contribution Notice”) to the Company
(with a copy to the Redeeming Member) of its intended settlement method;
provided that if the Corporation does not timely deliver a Contribution Notice,
the Corporation shall be deemed to have elected the Share Settlement method. If
the Corporation elects the Cash Settlement method, the Redeeming Member may
retract its Redemption Notice by giving written notice (the “Retraction Notice”)
to the Company (with a copy to the Corporation) within two (2) Business Days of
delivery of the Contribution Notice. The timely delivery of a Retraction Notice
shall terminate all of the Redeeming Member’s, Company’s and the Corporation’
rights and obligations under this Section 11.01 arising from the Redemption
Notice.

 

(c) In the event the Corporation elects a Share Settlement in connection with a
Redemption, a Redeeming Member shall be entitled to revoke its Redemption Notice
or delay the consummation of a Redemption if any of the following conditions
exists: (i) any registration statement pursuant to which the resale of the Class
A Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action or inaction by the SEC or no such resale registration
statement has yet become effective; (ii) the Corporation shall have failed to
cause any related prospectus to be supplemented by any required prospectus
supplement necessary to effect such Redemption; (iii) the Corporation shall have
exercised its right to defer, delay or suspend the filing or effectiveness of a
registration statement and such deferral, delay or suspension shall affect the
ability of such Redeeming Member to have its Class A Common Stock registered at
or immediately following the consummation of the Redemption; (iv) the
Corporation shall have disclosed to such Redeeming Member any material
non-public information concerning the Corporation, the receipt of which could
reasonably be determined to result in such Redeeming Member being prohibited or
restricted from selling Class A Common Stock at or immediately following the
Redemption without disclosure of such information (and the Corporation does not
permit disclosure); (v) any stop order relating to the registration statement
pursuant to which the Class A Common Stock was to be registered by such
Redeeming Member at or immediately following the Redemption shall have been
issued by the SEC; (vi) there shall have occurred a material disruption in the
securities markets generally or in the market or markets in which the Class A
Common Stock is then traded; (vii) there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Entity that
restrains or prohibits the Redemption; (viii) the Corporation shall have failed
to comply in all material respects with its obligations under the Registration
Rights Agreement, and such failure shall have affected the ability of such
Redeeming Member to consummate the resale of Class A Common Stock to be received
upon such redemption pursuant to an effective registration statement; (ix) the
Redemption Date would occur three (3) Business Days or less prior to, or during,
a Black-Out Period; provided further, that in no event shall the Redeeming
Member seeking to revoke its Redemption Notice or delay the consummation of such
Redemption and relying on any of the matters contemplated in clauses (i) through
(ix) above have controlled or intentionally materially influenced any facts,
circumstances, or Persons in connection therewith (except in the good faith
performance of his or her duties as an officer or director of the Corporation)
in order to provide such Redeeming Member with a basis for such delay or
revocation. If a Redeeming Member delays the consummation of a Redemption
pursuant to this Section 11.01(c), the Redemption Date shall occur on the fifth
Business Day following the date on which the conditions giving rise to such
delay cease to exist (or such earlier day as the Corporation, the Company and
such Redeeming Member may agree in writing).

 

(d)  The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 11.01(b)
(through a Share Settlement or Cash Settlement, as applicable) shall not be
adjusted on account of any Distributions previously made with respect to the
Redeemed Units or dividends previously paid with respect to Class A Common
Stock; provided, however, that if a Redeeming Member causes the Company to
redeem Redeemed Units and the Redemption Date occurs subsequent to the record
date for any Distribution with respect to the Redeemed Units but prior to
payment of such Distribution, the Redeeming Member shall be entitled to receive
such Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date.

 



29

 

 

(e) In the event of a reclassification or other similar transaction as a result
of which the shares of Class A Common Stock are converted into another security,
then in exercising its Redemption Right a Redeeming Member shall be entitled to
receive the amount of such security that the Redeeming Member would have
received if such Redemption Right had been exercised and the Redemption Date had
occurred immediately prior to the record date of such reclassification or other
similar transaction. Notwithstanding anything to the contrary contained herein,
neither the Company nor the Corporation shall be obligated to effectuate a
Redemption if such Redemption (in the sole discretion of the Manager) could
cause the Company to be treated as a “publicly traded partnership” or to be
taxed as a corporation pursuant Section 7704 of the Code or successor provisions
of the Code.

 

(f) Notwithstanding any conflicting provisions of this Section 11.01, in
connection with the IPO, the Original Members that are parties to the IPO Common
Unit Redemption Agreement may effect a Redemption pursuant to the IPO Common
Unit Redemption Agreement of an aggregate number of Common Units equal to the
aggregate number of shares of Class A Common Stock to be sold by Original
Members to the underwriters pursuant to the Underwriting Agreement, including in
connection with any exercise by the underwriters of the Over-Allotment Option.

 

Section 11.02 Election and Contribution of the Corporation. In connection with
the exercise of a Redeeming Member’s Redemption Rights under Section 11.01(a),
the Corporation shall contribute to the Company the consideration the Redeeming
Member is entitled to receive under Section 11.01(b). Except as provided in
Section 11.01(f), the Corporation, at its option (as determined solely by its
Independent Directors who are disinterested), shall determine whether to
contribute, pursuant to Section 11.01(b), the Share Settlement or the Cash
Settlement. Unless the Redeeming Member has timely delivered a Retraction Notice
as provided in Section 11.01(b), or has revoked or delayed a Redemption as
provided in Section 11.01(c), on the Redemption Date (to be effective
immediately prior to the close of business on the Redemption Date) (i) the
Corporation shall make its Capital Contribution to the Company (in the form of
the Share Settlement or the Cash Settlement) required under this Section 11.02,
and (ii) the Company shall issue to the Corporation a number of Common Units
equal to the number of Redeemed Units surrendered by the Redeeming Member.
Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Corporation elects a Cash Settlement, the Corporation shall only
be obligated to contribute to the Company an amount in respect of such Cash
Settlement equal to the net proceeds (after deduction of any underwriters’
discounts or commissions and brokers’ fees or commissions) from the sale by the
Corporation of a number of shares of Class A Common Stock equal to the number of
Redeemed Units to be redeemed with such Cash Settlement provided that the
Corporation’s Capital Account shall be increased by an amount equal to any
Discount relating to such sale of shares of Class A Common Stock in accordance
with Section 6.06.  The timely delivery of a Retraction Notice shall terminate
all of the Company’s and the Corporation’ rights and obligations under this
Section 11.02 arising from the Redemption Notice.

 

Section 11.03 Exchange Right of the Corporation.

 

(a) Notwithstanding anything to the contrary in this Article XI, the Corporation
may, in its sole and absolute discretion (as determined solely by its
Independent Directors who are disinterested), elect to effect on the Redemption
Date the exchange of Redeemed Units for the Share Settlement or Cash Settlement,
as the case may be, through a direct exchange of such Redeemed Units and such
consideration between the Redeeming Member and the Corporation (a “Direct
Exchange”). Upon such Direct Exchange pursuant to this Section 11.03, the
Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

 

(b) The Corporation may, at any time prior to a Redemption Date, deliver written
notice (an “Exchange Election Notice”) to the Company and the Redeeming Member
setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption Date. An
Exchange Election Notice may be revoked by the Corporation at any time; provided
that any such revocation does not prejudice the ability of the parties to
consummate a Redemption or Direct Exchange on the Redemption Date. The right to
consummate a Direct Exchange in all events shall be exercisable for all the
Redeemed Units that would have otherwise been subject to a Redemption. Except as
otherwise provided by this Section 11.03, a Direct Exchange shall be consummated
pursuant to the same timeframe and in the same manner as the relevant Redemption
would have been consummated if the Corporation had not delivered an Exchange
Election Notice.

 



30

 

 

Section 11.04 Reservation of Shares of Class A Common Stock; Listing;
Certificate of the Corporation. At all times the Corporation shall reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon a Redemption or Direct Exchange, such number of
shares of Class A Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement. The
Corporation shall deliver Class A Common Stock that has been registered under
the Securities Act with respect to any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares. The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock required to be delivered upon any such Redemption or Direct
Exchange prior to such delivery upon each national securities exchange upon
which the outstanding shares of Class A Common Stock are listed at the time of
such Redemption or Direct Exchange (it being understood that any such shares may
be subject to transfer restrictions under applicable securities Laws). The
Corporation covenants that all Class A Common Stock issued upon a Redemption or
Direct Exchange will, upon issuance, be validly issued, fully paid and
non-assessable. The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

 

Section 11.05 Effect of Exercise of Redemption or Exchange Right. This Agreement
shall continue notwithstanding the consummation of a Redemption or Direct
Exchange and all governance or other rights set forth herein shall be exercised
by the remaining Members and the Redeeming Member (to the extent of such
Redeeming Member’s remaining interest in the Company). No Redemption or Direct
Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

 

Section 11.06 Tax Treatment. Unless otherwise required by applicable Law, the
parties hereto acknowledge and agree a Redemption or a Direct Exchange, as the
case may be, shall be treated as a direct exchange between the Corporation and
the Redeeming Member for U.S. federal and applicable state and local income tax
purposes.

  

ARTICLE XII

ADMISSION OF MEMBERS

 

Section 12.01 Substituted Members. Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Company Interest
hereunder, the transferee shall become a substituted Member (“Substituted
Member”) on the effective date of such Permitted Transfer, which effective date
shall not be earlier than the date of compliance with the conditions to such
Transfer, and such admission shall be shown on the books and records of the
Company.

 

Section 12.02 Additional Members. Subject to the provisions of Article X hereof,
any Person that is not an Original Member may be admitted to the Company as an
additional Member (any such Person, an “Additional Member”) only upon furnishing
to the Manager (a) counterparts of this Agreement and any applicable Other
Agreements and (b) such other documents or instruments as may be reasonably
necessary or appropriate to effect such Person’s admission as a Member
(including entering into such documents as the Manager may deem appropriate in
its reasonable discretion). Such admission shall become effective on the date on
which the Manager determines in its reasonable discretion that such conditions
have been satisfied and when any such admission is shown on the books and
records of the Company.

 

31

 

 

ARTICLE XIII

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

 

Section 13.01 Withdrawal and Resignation of Members. No Member shall have the
power or right to withdraw or otherwise resign as a Member from the Company
prior to the dissolution and winding up of the Company pursuant to Article XIV.
Any Member, however, that attempts to withdraw or otherwise resign as a Member
from the Company without the prior written consent of the Manager upon or
following the dissolution and winding up of the Company pursuant to Article XIV,
but prior to such Member receiving the full amount of Distributions from the
Company to which such Member is entitled pursuant to Article XIV, shall be
liable to the Company for all damages (including all lost profits and special,
indirect and consequential damages) directly or indirectly caused by the
withdrawal or resignation of such Member. Upon a Transfer of all of a Member’s
Units in a Transfer permitted by this Agreement, subject to the provisions of
Section 10.06, such Member shall cease to be a Member.

 

ARTICLE XIV

DISSOLUTION AND LIQUIDATION

 

Section 14.01 Dissolution. The Company shall not be dissolved by the admission
of Additional Members or Substituted Members or the attempted withdrawal or
resignation of a Member. The Company shall dissolve, and its affairs shall be
wound up, upon:

 

(a) the decision of the Manager together with the holders of a majority of the
then-outstanding Common Units entitled to vote to dissolve the Company;

 

(b) a Change of Control Transaction that is not approved by the Majority
Members;

 

(c) a dissolution of the Company under Section 18-801 of the Act; or

 

(d) the entry of a decree of judicial dissolution of the Company under Section
18-802 of the Act.

 

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence. An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

 

Section 14.02 Liquidation and Termination. On dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more Persons as
liquidator. The liquidators shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidators shall continue to operate the Company properties
with all of the power and authority of the Manager. The steps to be accomplished
by the liquidators are as follows:

 

(a) as promptly as possible after dissolution and again after final liquidation,
the liquidators shall cause a proper accounting to be made by a recognized firm
of certified public accountants of the Company’s assets, liabilities and
operations through the last day of the calendar month in which the dissolution
occurs or the final liquidation is completed, as applicable;

 

(b) the liquidators shall cause the notice described in the Act to be mailed to
each known creditor of and claimant against the Company in the manner described
thereunder;

 

(c) the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including
the establishment of a cash fund for contingent liabilities in such amount and
for such term as the liquidators may reasonably determine): first, all expenses
incurred in liquidation; and second, all of the debts, liabilities and
obligations of the Company; and

 



32

 

 

(d) all remaining assets of the Company shall be distributed to the Members in
accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation). The distribution of cash and/or property to the
Members in accordance with the provisions of this Section 14.02 and Section
14.03 below constitutes a complete return to the Members of their Capital
Contributions, a complete distribution to the Members of their interest in the
Company and all the Company’s property and constitutes a compromise to which all
Members have consented within the meaning of the Act. To the extent that a
Member returns funds to the Company, it has no claim against any other Member
for those funds.

 

Section 14.03 Deferment; Distribution in Kind. Notwithstanding the provisions of
Section 14.02, but subject to the order of priorities set forth therein, if upon
dissolution of the Company the liquidators determine that an immediate sale of
part or all of the Company’s assets would be impractical or would cause undue
loss (or would otherwise not be beneficial) to the Members, the liquidators may,
in their sole discretion, defer for a reasonable time the liquidation of any
assets except those necessary to satisfy Company liabilities (other than loans
to the Company by Members) and reserves. Subject to the order of priorities set
forth in Section 14.02, the liquidators may, in their sole discretion,
distribute to the Members, in lieu of cash, either (a) all or any portion of
such remaining Company assets in-kind in accordance with the provisions of
Section 14.02(d), (b) as tenants in common and in accordance with the provisions
of Section 14.02(d), undivided interests in all or any portion of such Company
assets or (c) a combination of the foregoing. Any such Distributions in kind
shall be subject to (y) such conditions relating to the disposition and
management of such assets as the liquidators deem reasonable and equitable and
(z) the terms and conditions of any agreements governing such assets (or the
operation thereof or the holders thereof) at such time. Any Company assets
distributed in kind will first be written up or down to their Fair Market Value,
thus creating Profit or Loss (if any), which shall be allocated in accordance
with Article V. The liquidators shall determine the Fair Market Value of any
property distributed in accordance with the valuation procedures set forth in
Article XV.

 

Section 14.04 Cancellation of Certificate. On completion of the distribution of
Company assets as provided herein, the Company is terminated (and the Company
shall not be terminated prior to such time), and the Manager (or such other
Person or Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the Company. The Company shall be
deemed to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 14.04.

 

Section 14.05 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Sections 14.02 and 14.03 in order to
minimize any losses otherwise attendant upon such winding up.

 

Section 14.06 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the Members
(it being understood that any such return shall be made solely from Company
assets).

 

ARTICLE XV

VALUATION

 

Section 15.01 Determination. “Fair Market Value” of a specific Company asset
will mean the amount which the Company would receive in an all-cash sale of such
asset in an arms-length transaction with a willing unaffiliated third party,
with neither party having any compulsion to buy or sell, consummated on the day
immediately preceding the date on which the event occurred which necessitated
the determination of the Fair Market Value (and after giving effect to any
transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

 



33

 

 

Section 15.02 Dispute Resolution. If any Member or Members dispute the accuracy
of any determination of Fair Market Value in accordance with Section 15.01, and
the Manager and such Member(s) are unable to agree on the determination of the
Fair Market Value of any asset of the Company, the Manager and such Member(s)
shall each select a nationally recognized investment banking firm experienced in
valuing securities of closely-held companies such as the Company in the
Company’s industry (the “Appraisers”), who shall each determine the Fair Market
Value of the asset or the Company (as applicable) in accordance with the
provisions of Section 15.01. The Appraisers shall be instructed to give written
notice of their determination of the Fair Market Value of the asset or the
Company (as applicable) within thirty (30) days of their appointment as
Appraisers. If Fair Market Value as determined by an Appraiser is higher than
Fair Market Value as determined by the other Appraiser by 10% or more, and the
Manager and such Member(s) do not otherwise agree on a Fair Market Value, the
original Appraisers shall designate a third Appraiser meeting the same criteria
used to select the original two. If Fair Market Value as determined by an
Appraiser is within 10% of the Fair Market Value as determined by the other
Appraiser (but not identical), and the Manager and such Member(s) do not
otherwise agree on a Fair Market Value, the Manager shall select the Fair Market
Value of one of the Appraisers. The fees and expenses of the Appraisers shall be
borne by the Company.

 

ARTICLE XVI

GENERAL PROVISIONS

 

Section 16.01 Power of Attorney.

 

(a) Each Member who is an individual hereby constitutes and appoints the Manager
(or the liquidator, if applicable) with full power of substitution, as his or
her true and lawful agent and attorney-in-fact, with full power and authority in
his, her or its name, place and stead, to:

 

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) this Agreement, all certificates and other instruments and
all amendments thereof which the Manager deems appropriate or necessary to form,
qualify, or continue the qualification of, the Company as a limited liability
company in the State of Delaware and in all other jurisdictions in which the
Company may conduct business or own property; (B) all instruments which the
Manager deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms; (C)
all conveyances and other instruments or documents which the Manager deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (D) all instruments relating to the admission, withdrawal or
substitution of any Member pursuant to Article XII or XIII; and

 

(ii) sign, execute, swear to and acknowledge all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
reasonable judgment of the Manager, to evidence, confirm or ratify any vote,
consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, necessary or appropriate to effectuate the
terms of this Agreement.

 

(b) The foregoing power of attorney is irrevocable and coupled with an interest,
and shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Member who is an individual and the transfer of
all or any portion of his, her or its Company Interest and shall extend to such
Member’s heirs, successors, assigns and personal representatives.

 

Section 16.02 Confidentiality.

 

(a) The Manager and each of the Members agree to hold the Company’s Confidential
Information in confidence and may not use such information except (i) in
furtherance of the business of the Company, (ii) as reasonably necessary for
compliance with applicable law, including compliance with disclosure
requirements under the Securities Act and the Exchange Act, and securities laws
of other jurisdictions, or (iii) as otherwise authorized separately in writing
by the Manager. “Confidential Information” as used herein includes, but is not
limited to, ideas, financial product structuring, business strategies,
innovations and materials, all aspects of the Company’s business plan, proposed
operation and products, corporate structure, financial and organizational
information, analyses, proposed partners, software code and system and product
designs, employees and their identities, equity ownership, the methods and means
by which the Company plans to conduct its business, all trade secrets,
trademarks, tradenames and all intellectual property associated with the
Company’s business. With respect to the Manager and each Member, Confidential
Information does not include information or material that: (a) is rightfully in
the possession of the Manager or each Member at the time of disclosure by the
Company; (b) before or after it has been disclosed to the Manager or each Member
by the Company, becomes part of public knowledge, not as a result of any action
or inaction of the Manager or such Member, respectively, in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer of the Company or of the Corporation; (d) is disclosed to the
Manager or such Member or their representatives by a third party not, to the
knowledge of the Manager or such Member, respectively, in violation of any
obligation of confidentiality owed to the Company with respect to such
information; or (e) is or becomes independently developed by the Manager or such
Member or their respective representatives without use or reference to the
Confidential Information.

 



34

 

 

(b)  Notwithstanding Section 16.02(a), each of the Members may disclose
Confidential Information to its Affiliates, partners, directors, officers,
employees, counsel, advisers, consultants, outside contractors and other agents,
on the condition that such Persons keep the Confidential Information
confidential to the same extent as such disclosing party is required to keep the
Confidential Information confidential, solely to the extent it is reasonably
necessary or appropriate to fulfill its obligations or to exercise its rights
under this Agreement; provided, that the disclosing party shall remain liable
with respect to any breach of this Section 16.02 by any such Affiliates,
partners, directors, officers, employees, counsel, advisers, consultants,
outside contractors and other agents.

 

(c)  Notwithstanding Section 16.02(a) or Section 16.02(b), each of the Members
may disclose Confidential Information (i) to the extent that such party is
legally compelled (by oral questions, interrogatories, request for information
or documents, subpoena, civil investigative demand or similar process) to
disclose any of the Confidential Information, (ii) for purposes of reporting to
its stockholders and direct and indirect equity holders the performance of the
Company and its Subsidiaries and for purposes of including applicable
information in its financial statements to the extent required by applicable Law
or applicable accounting standards; (iii) to any bona fide prospective purchaser
of the equity or assets of a Member, or the Common Units held by such Member, or
a prospective merger partner of such Member (provided, that (i) such Persons
will be informed by such Member of the confidential nature of such information
and shall agree in writing to keep such information confidential in accordance
with the contents of this Agreement and (ii) each Member will be liable for any
breaches of this Section 16.02 by any such Persons), or (iv) to the extent
required to be disclosed by applicable Law. Notwithstanding any of the
foregoing, nothing in this Section 16.02 will restrict in any manner the ability
of the Corporation to comply with its disclosure obligations under Law, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

 

Section 16.03 Amendments. This Agreement may be amended or modified upon the
consent of the Manager and the Members holding a majority of the Common Units
entitled to vote then outstanding (excluding for such purposes all Common Units
held directly or indirectly by the Corporation). Notwithstanding the foregoing,
no amendment or modification (x) to this Section 16.03 may be made without the
prior written consent of the Manager and each of the Members, (y) to any of the
terms and conditions of this Agreement which terms and conditions expressly
require the approval or action of certain Persons may be made without obtaining
the consent of the requisite number or specified percentage of such Persons who
are entitled to approve or take action on such matter, and (z) to any of the
terms and conditions of Article VI or Section 14.01 (and related definitions as
used directly or indirectly therein) may be made without the prior written
consent of the Manager, which consent may be given or withheld in the Manager’s
sole discretion.

 

Section 16.04 Title to Company Assets. Company assets shall be deemed to be
owned by the Company as an entity, and no Member, individually or collectively,
shall have any ownership interest in such Company assets or any portion thereof.
The Company shall hold title to all of its property in the name of the Company
and not in the name of any Member. All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be transferred or encumbered for, or in payment of, any individual
obligation of any Member.

 



35

 

 

Section 16.05 Addresses and Notices. Any notice provided for in this Agreement
will be in writing and will be either personally delivered, or received by
certified mail, return receipt requested, or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient and to any Member at such address as indicated by the
Company’s records, or at such address or to the attention of such other person
as the recipient party has specified by prior written notice to the sending
party. Notices will be deemed to have been given hereunder when delivered
personally, three (3) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service or transmission via e-mail
(provided confirmation of transmission is received). The Company’s address is:

 

to the Company:

 

Greenlane Holdings, LLC

1095 Broken Sound Parkway

Suite 300

Boca Raton, Florida 33487

Attn: Zachary Tapp, Chief Financial Officer

E-mail: ztapp@gnln.com

 

with a copy (which copy shall not constitute notice) to:

 

Pryor Cashman LLP

7  Times Square

New York, New York 10036

Attn: Jeffrey C. Johnson, Esq.

E-mail: jjohnson@pryorcashman.com

 

Section 16.06 Binding Effect; Intended Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 16.07 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

 

Section 16.08 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 16.09 Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

Section 16.10 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. Any dispute relating
hereto shall be heard in the state or federal courts of the State of Delaware,
and the parties agree to jurisdiction and venue therein.

 

Section 16.11 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

Section 16.12 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

 

36

 

 

Section 16.13 Delivery by Electronic Transmission. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of an electronic transmission, including by a facsimile
machine or via email, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall re-execute original forms thereof and
deliver them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of electronic transmission by a facsimile machine
or via email to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through such electronic
transmission as a defense to the formation of a contract and each such party
forever waives any such defense.

 

Section 16.14 Right of Offset. Whenever the Company is to pay any sum (other
than pursuant to Article IV)  to any Member, any amounts that such Member owes
to the Company which are not the subject of a good faith dispute may be deducted
from that sum before payment. For the avoidance of doubt, the distribution of
Units to the Corporation shall not be subject to this Section 16.14.

 

Section 16.15 Effectiveness. This Agreement shall be effective immediately prior
to the time at which the IPO closes on the IPO Closing Date (the “Effective
Time”). The Prior Operating Agreement shall govern the rights and obligations of
the Company and the other parties to this Agreement in their capacity as holders
of the Original Units prior to the Effective Time.

 

Section 16.16 Entire Agreement. This Agreement, those documents expressly
referred to herein (including the Registration Rights Agreement and the Tax
Receivable Agreement), any indemnity agreements entered into in connection with
the Prior Operating Agreement with any member of the board of managers at that
time and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. For the
avoidance of doubt, the Prior Operating Agreement is superseded by this
Agreement as of the Effective Time and shall be of no further force and effect
thereafter.

 

Section 16.17 Remedies. Each Member shall have all rights and remedies set forth
in this Agreement and all rights and remedies which such Person has been granted
at any time under any other agreement or contract and all of the rights which
such Person has under any Law. Any Person having any rights under any provision
of this Agreement or any other agreements contemplated hereby shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights granted by Law.

 

Section 16.18 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation and shall mean,
“including, without limitation”. Reference to any agreement, document or
instrument means such agreement, document or instrument as amended or otherwise
modified from time to time in accordance with the terms thereof, and if
applicable hereof. Without limiting the generality of the immediately preceding
sentence, no amendment or other modification to any agreement, document or
instrument that requires the consent of any Person pursuant to the terms of this
Agreement or any other agreement will be given effect hereunder unless such
Person has consented in writing to such amendment or modification. Wherever
required by the context, references to a Fiscal Year shall refer to a portion
thereof. The use of the words “or,” “either” and “any” shall not be exclusive.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Wherever a conflict exists between this Agreement
and any other agreement, this Agreement shall control but solely to the extent
of such conflict.

 

[Remainder of page intentionally left blank]

 

37

 

  

The undersigned hereby agree(s) to be bound by all of the terms and provisions
of the Third Amended and Restated Operating Agreement of Greenlane Holdings, LLC
as of the date first set forth above. 

 

  GREENLANE HOLDINGS, INC., Manager         By: /s/ Aaron LoCascio   Name:  
Aaron LoCascio   Title: Chief Executive Officer         GREENLANE HOLDINGS, LLC
  By: Greenlane Holdings, Inc., its Manager         By: /s/ Aaron LoCascio  
Name: Aaron LoCascio   Title: Chief Executive Officer

 

  MEMBERS         CLASS A         JACOBY & CO. INC.       By: /s/ Aaron LoCascio
  Name:   Aaron LoCascio   Title: Co-President         By: /s/ Adam Schoenfeld  
Name: Adam Schoenfeld   Title: Co-President         /s/ Adam Schoenfeld   Adam
Schoenfeld         CLASS B         BETTER LIFE PRODUCTS INVESTMENT GROUP, INC.  
      By: /s/ Jeffrey Sherman   Name: Jeffrey Sherman   Title: President

 

 

 

 

  ROCHESTER VAPOR GROUP, LLC       By: /s/ Clive Fleissig   Name: Clive Fleissig
  Title: Manager       POLLEN GEAR HOLDINGS LLC       By: /s/ Edward Kilduff  
Name: Edward Kilduff   Title: Manager       /s/ Zachary Tapp   Zachary Tapp    
  /s/ Jay Scheiner   Jay Scheiner       /s/ Sasha Kadey   Sasha Kadey       /s/
Tessa Weaver   Tessa Weaver       /s/ Chad Freling   Chad Freling       /s/
Hisham Boulhimez   Hisham Boulhimez         /s/ Seth Sznapstajler   Seth
Sznapstajler

 

 

 

 



  /s/ Joseph Hurwitz   Joseph Hurwitz       /s/ William Bradford Dulin   William
Bradford Dulin       /s/ Matthew Paul   Matthew Paul       /s/ Wade Wilson  
Wade Wilson       /s/ Fabian Acuna   Fabian Acuna       /s/ James Leonard  
James Leonard       /s/ Ethan Rudin   Ethan Rudin       /s/ Jason Baum   Jason
Baum       /s/ Dawn Marie Cavanagh   Dawn Marie Cavanagh       /s/ Douglas
Fischer   Douglas Fischer

  

 

 

 

Exhibit A

 

 

FORM OF JOINDER AGREEMENT

  

This JOINDER AGREEMENT, dated as of _____________ , 20__ (this “Joinder”), is
delivered pursuant to that certain Third Amended and Restated Operating
Agreement, dated as of [●], 2019 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Operating Agreement”)
by and among Greenlane Holdings, LLC, a Delaware limited liability company (the
“Company”), Greenlane Holdings, Inc., a Delaware corporation and the manager of
the Company (the “Corporation”), and each of the Members from time to time party
thereto. Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the Operating Agreement.

 

1.Joinder to the Operating Agreement. Upon the execution of this Joinder by the
undersigned and delivery hereof to the Corporation, the undersigned hereby is
and hereafter will be a Member under the Operating Agreement and a party
thereto, with all the rights, privileges and responsibilities of a Member
thereunder. The undersigned hereby agrees that it shall comply with and be fully
bound by the terms of the Operating Agreement as if it had been a signatory
thereto as of the date thereof.

 

2.Incorporation by Reference. All terms and conditions of the Operating
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

 

3.Address. All notices under the Operating Agreement to the undersigned shall be
directed to:

 

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 



  [NAME OF NEW MEMBER]         By:     Name:     Title:



 

Acknowledged and agreed

as of the date first set forth above:

 



GREENLANE HOLDINGS, LLC         By: GREENLANE HOLDINGS, INC., its Manager      
  By:       Name: [•]     Title: [•]  

 

A-1

 

 

Exhibit B

  

Corporation Stock Incentive Plan Implementation Guidelines

 

GREENLANE HOLDINGS, INC.

 

2019 EQUITY INCENTIVE PLAN

 

Policy Regarding Certain Equity Issuances

  

All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Greenlane Holdings, Inc. 2019 Equity Incentive
Plan (the “Plan”).

 

Pursuant to Sections 3(a) and 10(q) of the Plan, this Policy Regarding Certain
Equity Issuances (this “Policy”), effective as of April 17, 2019, is established
to provide for the method by which shares of Common Stock or other securities
and/or payment therefor may be exchanged or contributed between Greenlane
Holdings, Inc. (the “Company”) and Greenlane Holdings, LLC (the “Operating
Company”), or any Subsidiary, or may be returned to the Company upon any
forfeiture of shares of Common Stock or other securities by the Participant, for
the purpose of ensuring that the relationship between the Company and its
Subsidiaries remains at arm’s-length.

 

This Policy may be modified, supplemented or terminated at any time and from
time to time in the Company’s discretion. In the event of any conflict between
the Third Amended and Restated Operating Agreement of Greenlane Holdings, LLC,
dated as of April 17, 2019 (the “Operating Agreement”) or the Plan and this
Policy, the Operating Agreement or Plan, as applicable, will control. In the
event of any conflict between the Operating Agreement and the Plan, unless
explicitly stated otherwise, the Operating Agreement will control.

 

1.Restricted Stock Awards

 

a.Transfers of Restricted Stock to Company Employees, Company Consultants or
Company Directors. The following shall apply to Restricted Stock granted under
the Plan to Employees and Consultants of the Company and Directors
(collectively, “Company Service Providers”) in consideration for services
performed by such Company Service Providers:

 

i.Issuance of Restricted Stock.

 

A.The Company shall issue such number of shares of Common Stock as are to be
issued to the Company Service Provider in accordance with the terms of the Plan.

 

B.Concurrently with or prior to such issuance, a Company Service Provider shall
pay the purchase price (if any) of the Restricted Stock to the Company in
exchange for the issuance of the Restricted Stock.

 

C.Prior to the Vesting Date (as defined below), the Company shall pay dividends
to the holder of the Restricted Stock and make any other payments to the Company
Service Provider as the terms of the Restricted Stock award provide for. The
Company and the Operating Company shall treat such payments as having been made
by the Company, and the Company shall report such payments as compensation to
the Company Service Provider for all purposes. Prior to the Vesting Date, the
Operating Company shall pay to the Company the amount of any such payments the
Company is required to pay to the Company Service Provider, as a reimbursement
of Company expenses pursuant to Section 6.06 of the Operating Agreement.

 



B-1

 

 

ii.Vesting of Restricted Stock. On the date when the value of any share of
Restricted Stock is includible in taxable income (with respect to each such
share, the “Vesting Date”) of the Company Service Provider, the following events
shall occur or be deemed to have occurred:

 

A.If required by Section 6.06 of the Operating Agreement, the Operating Company
shall be deemed to reimburse the Company for the compensation expense equal to
the amount includible in taxable income of the Company Service Provider.

 

B.The Operating Company shall issue to the Company on the Vesting Date a number
of Common Units (as defined in the Operating Agreement) equal to the number of
such shares of Restricted Stock that are includible in the taxable income of the
Company Service Provider as of the applicable Vesting Date in consideration for
a deemed Capital Contribution (as defined in the Operating Agreement) from the
Company in an amount equal to the number of Common Units issued in accordance
with this section, multiplied by the Fair Market Value (as defined in the
Operating Agreement).

 

b.Transfers of Restricted Stock to Employees and Consultants of the Operating
Company. The following shall apply to Restricted Stock granted under the Plan to
Employees and Consultants of the Operating Company in consideration for services
performed by such Employees and Consultants for the Operating Company or its
Subsidiaries:

 

i.Issuance of Restricted Stock.

 

A.The Company shall issue such number of shares of Common Stock as are to be
issued to the Employee or Consultant of the Operating Company in accordance with
the terms of the Plan.

 

B.Concurrently with or prior to such issuance, an Employee or Consultant of the
Operating Company shall pay the purchase price (if any) of the Restricted Stock
to the Company in exchange for the issuance of the Restricted Stock.

 

C.The Company shall transfer any such purchase price to the Operating Company.
For tax purposes, any such purchase price shall be treated as paid by the
Employee or Consultant of the Operating Company to the Operating Company as the
employer of the Employee or the recipient of the Consultant’s services (i.e.,
not a capital contribution).

 

D.Prior to the Vesting Date, the Company shall pay dividends to the holder of
the Restricted Stock and make any other payments to the Employee or Consultant
of the Operating Company as provided by the terms of the Restricted Stock award,
provided that the Operating Company shall reimburse the Company for such amounts
and deduct such amounts as compensation. In order to effectuate the foregoing,
in addition to the Operating Company’s distributions to the Company with respect
to the Common Units held by the Company, the Operating Company shall make an
additional payment to the Company in the amount of this reimbursement, which
shall not be treated as a partnership distribution. The Company and the
Operating Company shall treat such payments as having been made by the Operating
Company (and not by the Company) to such Employee or Consultant, and the
Operating Company shall report such payments as compensation to the Employee or
Consultant of the Operating Company for all purposes.

 

ii.Vesting of Restricted Stock. On the Vesting Date of any shares of Restricted
Stock of the Employee or Consultant of the Operating Company, the following
events shall occur or be deemed to have occurred:

 

A.The Company shall be deemed to sell to the Operating Company (or, if the
Employee or Consultant of the Operating Company is an employee or other service
provider of a Subsidiary of the Operating Company, to such Subsidiary of the
Operating Company), and the Operating Company (or such Subsidiary of the
Operating Company) shall be deemed to purchase from the Company, such shares of
Restricted Stock that are includible in the taxable income of the Employee or
Consultant of the Operating Company on such Vesting Date (the “Operating Company
Purchased Restricted Stock”). The deemed price paid by the Operating Company (or
a Subsidiary of the Operating Company) to the Company for Operating Company
Purchased Restricted Stock shall be an amount equal to the product of (x) the
number of shares of Operating Company Purchased Restricted Stock and (y) the
Fair Market Value of a share of Common Stock on the Vesting Date.

 



B-2

 

 

B.The Operating Company (or any Subsidiary of the Operating Company) shall be
deemed to transfer Operating Company Purchased Restricted Stock to the
Participant at no additional cost, as additional compensation.

 

C.The Operating Company shall issue to the Company on the Vesting Date a number
of Common Units equal to the number of shares of Operating Company Purchased
Restricted Stock in consideration for a deemed Capital Contribution from the
Company in an amount equal to the number of Common Units issued in accordance
with this section, multiplied by the Fair Market Value. In the case where an
Employee or Consultant of the Operating Company is an employee or service
provider to a Subsidiary of the Operating Company, then the Operating Company
shall be deemed to have contributed such amount to the capital of such
Subsidiary of the Operating Company.

 

2.Restricted Stock Unit and Other Stock or Cash Based Awards. The following
shall apply to all Restricted Stock Units and Other Stock or Cash Based Awards
(other than cash awards) granted under the Plan and settled in shares of Common
Stock:

 

a.Transfers of Common Stock to Company Service Providers. The Company shall
issue such number of shares of Common Stock as are to be issued to the Company
Service Provider in accordance with the terms of the Plan and any Restricted
Stock Unit or applicable Other Stock or Cash Based Award to a Company Service
Provider in accordance with Section 6 or 7 of the Plan and, as soon as
reasonably practicable after such Award is settled, with respect to each such
settlement:

 

i.If required by Section 6.06 of the Operating Agreement, the Operating Company
shall be deemed to reimburse the Company for the compensation expense equal to
the amount includible in taxable income of the Company Service Provider with
respect to such Award.

 

ii.The Operating Company shall issue to the Company on the date of settlement a
number of Common Units equal to the number of shares of Common Stock issued in
settlement of the Restricted Stock Unit or applicable Other Stock or Cash Based
Award in consideration for a deemed Capital Contribution from the Company in an
amount equal to the number of Common Units issued in accordance with this
section, multiplied by the Fair Market Value.

 

b.Transfer of Common Stock to an Employee or Consultant of the Operating
Company. The Company shall issue such number of shares of Common Stock as are to
be issued to an Employee or Consultant of the Operating Company in accordance
with the terms of the Plan and any Restricted Stock Unit or applicable Other
Stock or Cash Based Award to an Employee or Consultant of the Operating Company
in accordance with Section 6 or 7 of the Plan and, as soon as reasonably
practicable after such Award is settled, with respect to each such settlement:

 

i.The Company shall be deemed to sell to the Operating Company (or, if the
Employee or Consultant of the Operating Company is an employee or other service
provider of a Subsidiary of the Operating Company, to such Subsidiary of the
Operating Company), and the Operating Company (or such Subsidiary of the
Operating Company) shall be deemed to purchase from the Company, the number of
shares of Common Stock (the “Operating Company Purchased RSU/Other Award
Shares”) equal to the number issued in settlement of the Restricted Stock Units
or Other Cash or Stock Based Awards. The deemed price paid by the Operating
Company (or Subsidiary of the Operating Company) to the Company for Operating
Company Purchased RSU/Other Award Shares shall be an amount equal to the product
of (x) the number of Operating Company Purchased RSU/Other Award Shares and (y)
the Fair Market Value of a share of Common Stock at the time of settlement.

 



B-3

 

 

ii.The Operating Company (or Subsidiary of the Operating Company) shall be
deemed to transfer such shares of Common Stock to the Participant at no
additional cost, as additional compensation.

 

iii.The Operating Company shall issue to the Company on the date of settlement a
number of Common Units equal to the number of Operating Company Purchased
RSU/Other Award Shares in consideration for a deemed Capital Contribution from
the Company in an amount equal to the number of Common Units issued in
accordance with this section, multiplied by the Fair Market Value. In the case
where an Employee or Consultant of the Operating Company is an employee or
service provider to a Subsidiary of the Operating Company, the Operating Company
shall be deemed to have contributed such amount to the capital of such
Subsidiary of the Operating Company.

 

c.Other Full-Value Awards. To the extent the Company grants full-value Awards
(other than Restricted Stock, Restricted Stock Units and Other Stock and Cash
Based Awards), the provisions of this Section 2 shall apply mutatis mutandis
with respect to such full-value Awards, to the extent applicable (as determined
by the Administrator).

 

3.Stock Options. The following shall apply to Options granted under the Plan:

 

a.Transfer of Common Stock to a Company Service Provider. As soon as reasonably
practicable after receipt by the Company, pursuant to Section 5(e) of the Plan,
of payment for the shares of Common Stock with respect to which an Option (which
in the case of a Company Service Provider was issued to and is held by such
Participant in such capacity), or portion thereof, is exercised by a Participant
who is a Company Service Provider:

 

i.The Company shall transfer to the holder of such Option the number of shares
of Common Stock equal to the number of shares of Common Stock subject to the
Option (or portion thereof) that is exercised.

 

ii.The Company, shall, as soon as practicable after such exercise, make a
Capital Contribution to the Operating Company in an amount equal to the exercise
price paid to the Company by such Participant in connection with the exercise of
the Option. If required by Section 6.06 of the Operating Agreement, the
Operating Company shall be deemed to reimburse the Company for the compensation
expense equal to the Fair Market Value of a share of Common Stock as of the date
of exercise multiplied by the number of shares of Common Stock then being issued
in connection with the exercise of such Option less the exercise price paid to
the Company by such Participant in connection with the exercise of the Option.
Notwithstanding the amount of the Capital Contribution actually made pursuant to
this Section 3(a)(ii), the Company shall be deemed to have contributed to the
Operating Company as a Capital Contribution, in lieu of the Capital Contribution
actually made, an amount equal to the Fair Market Value of a share of Common
Stock as of the date of exercise multiplied by the number of shares of Common
Stock then being issued in connection with the exercise of such Option.

 

iii.The Operating Company shall issue to the Company, on the date of the deemed
Capital Contribution described in Section 3(a)(ii) hereof, a number of Common
Units equal to the number of newly issued shares of Common Stock pursuant to
Section 3(a)(i) hereof, in consideration for the deemed Capital Contribution
described in Section 3(a)(ii) hereof.

 



B-4

 

 

b.Transfer of Common Stock to an Employee or Consultant of the Operating
Company. As soon as reasonably practicable after receipt by the Company,
pursuant to Section 5(e) of the Plan, of payment for the shares of Common Stock
with respect to which an Option (which was issued to and is held by an Employee
or Consultant of the Operating Company in such capacity), or portion thereof, is
exercised by a Participant who is an Employee or Consultant of the Operating
Company:

  

i.The Company shall transfer to the Participant, on behalf of the Operating
Company, the number of shares of Common Stock equal to (A) the amount of the
exercise price paid by the Participant to the Company pursuant to Section 5(e)
of the Plan divided by (B) the Fair Market Value of a share of Common Stock at
the time of exercise (the “Operating Company Holder Purchased Shares”).

 

ii.The Company shall be deemed to sell to the Operating Company (or, if the
Employee or Consultant is an employee or other service provider of a Subsidiary
of the Operating Company, to such Subsidiary of the Operating Company), and the
Operating Company (or such Subsidiary of the Operating Company) shall be deemed
to purchase from the Company, the number of shares of Common Stock (the
“Operating Company Purchased Option Shares”) equal to the excess of (A) the
number of shares subject to the Option (or portion thereof) that is exercised,
over (B) the number of Operating Company Holder Purchased Shares. The deemed
price paid by the Operating Company (or a Subsidiary of the Operating Company)
to the Company for Operating Company Purchased Option Shares shall be an amount
equal to the product of (x) the number of Operating Company Purchased Option
Shares and (y) the Fair Market Value of a share of Common Stock at the time of
the exercise.

 

iii.The Operating Company (or a Subsidiary of the Operating Company) shall be
deemed to transfer Operating Company Purchased Option Shares to the Participant
at no additional cost, as additional compensation.

 

iv.The Operating Company shall issue to the Company on the date of exercise a
number of Common Units equal to the sum of the number of Operating Company
Holder Purchased Shares and the number of Operating Company Purchased Option
Shares in consideration for a deemed Capital Contribution from the Company in an
amount equal to the number of Common Units issued in accordance with this
section, multiplied by the Fair Market Value. In the case where an Employee or
Consultant of the Operating Company is an employee or service provider to a
Subsidiary of the Operating Company, the Operating Company shall be deemed to
have contributed such amount to the capital of such Subsidiary of the Operating
Company.

 

c.Stock Appreciation Rights. To the extent the Company grants any Stock
Appreciation Rights, the provisions of this Section 3 shall apply mutatis
mutandis with respect to such Stock Appreciation Rights, to the extent
applicable (as determined by the Administrator).

 

4.Dividend Equivalent Awards. The following shall apply to Dividend Equivalents
granted under the Plan to Employees and Consultants of the Operating Company:

 

a.The Company shall make any payments to an Employee or Consultant of the
Operating Company under the terms of the Dividend Equivalent award, provided
that the Operating Company shall reimburse the Company for such amounts and
deduct such amounts as compensation. In order to effectuate the foregoing, in
addition to the Operating Company’s distributions to the Company with respect to
Common Units held by the Company, the Operating Company shall make an additional
payment to the Company in the amount of this reimbursement, which shall not be
treated as a partnership distribution. The Company and the Operating Company
shall treat such payments as having been made by the Operating Company (and not
by the Company to such Employee or Consultant of the Operating Company), and the
Operating Company shall report such payments as compensation to such Employee or
Consultant of the Operating Company for all purposes.

 

5.Forfeiture, Surrender or Repurchase of Common Stock. If any shares of Common
Stock granted under the Plan are (a) forfeited or surrendered by any Service
Provider eligible to participate in the Plan (an “Eligible Service Provider”) or
(b) repurchased from any Eligible Service Provider by the Company, the Operating
Company or a Subsidiary, (i) the shares of Common Stock forfeited, surrendered
or repurchased shall be returned to the Company, (ii) the Company (or, if the
Eligible Service Provider is an Employee or Consultant of the Operating Company,
the Operating Company or a Subsidiary of the Operating Company, as applicable)
shall pay the repurchase price (if any) of the repurchased shares of Common
Stock to such Eligible Service Provider, and (iii) the Operating Company shall,
contemporaneously with such forfeiture, surrender or repurchase of shares of
Common Stock, redeem or repurchase a number of the Common Units held by the
Company equal to the number of forfeited, surrendered or repurchased shares of
Common Stock, such redemption or repurchase to be upon the same terms and for
the same price per Common Unit as such shares of Common Stock are forfeited,
surrendered or repurchased.

 



B-5

 

 

Exhibit C-1

 

FORM OF AGREEMENT AND CONSENT OF SPOUSE

  

The undersigned spouse of _____________ (the “Member”), a party to that certain
Third Amended and Restated Operating Agreement, dated as of April 17, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”) by and among Greenlane Holdings LLC, a Delaware
limited liability company (the “Company”) and each of the Members from time to
time party thereto (capitalized terms used but not otherwise defined herein have
the respective meanings set forth in the Agreement), acknowledges on the
undersigned’s own behalf that:

 

I have read the Agreement and understand its contents. I acknowledge and
understand that under the Agreement, any interest I may have, community property
or otherwise, in the Units owned by the Member is subject to the terms of the
Agreement, which include certain restrictions on transfer.

 

I hereby consent to and approve the Agreement. I agree that said Units and any
interest I may have, community property or otherwise, in such Units are subject
to the provisions of the Agreement and that I will take no action at any time to
hinder operation of the Agreement on said Units or any interest I may have,
community property or otherwise, in said Units.

 

I hereby acknowledge that the meaning and legal consequences of the Agreement
have been explained fully to me and are understood by me, and that I am signing
this agreement and consent without any duress and of free will.

 

Dated:

 



  [NAME OF SPOUSE]       By:     Name:

 

C-1

 

  

Exhibit C-2

 

FORM OF SPOUSE’S CONFIRMATION OF SEPARATE PROPERTY

  

The undersigned spouse of _____________ (the “Member”), a party to that certain
Third Amended and Restated Operating Agreement, dated as of April 17, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Agreement”) by and among Greenlane Holdings LLC, a Delaware
limited liability company (the “Company”) and each of the Members from time to
time party thereto (capitalized terms used but not otherwise defined herein have
the respective meanings set forth in the Agreement), acknowledges and confirms
on his or her own behalf that the Units owned by said Member are the sole and
separate property of said Member, and I hereby disclaim any interest in same.

 

I hereby acknowledge that the meaning and legal consequences of this Member’s
spouse’s confirmation of separate property have been fully explained to me and
are understood by me, and that I am signing this Member’s spouse’s confirmation
of separate property without any duress and of free will.

 

Dated:

 



  [NAME OF SPOUSE]       By:     Name:

 

C-2

 

 

Schedule 1

 

Schedule of Members On File With The Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



 

Schedule 2

 

Schedule of Members On File With The Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

